Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 1 of 71




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               Case No. 08-80736-Civ-Marra/Johnson

   JANE DOE #1 and JANE DOE #2

          v.

   UNITED STATES
   __________________________/

    JANE DOE 1 AND JANE DOE 2’S REPLY TO THE GOVERNMENT IN SUPPORT OF
                 THEIR SUBMISSION ON PROPOSED REMEDIES



                                                      Bradley J. Edwards
                                                      Edwards Pottinger LP
                                                      425 North Andrews Avenue, Suite 2
                                                      Fort Lauderdale, Florida 33301
                                                      Telephone (800) 400-1098
                                                      E-Mail: brad@epllc.com

                                                      Paul G. Cassell
                                                      Pro Hac Vice
                                                      S.J. Quinney College of Law at the
                                                      University of Utah *
                                                      383 S. University St.
                                                      Salt Lake City, UT 84112
                                                      Telephone: (801) 585-5202
                                                      E-Mail: cassellp@law.utah.edu

                                                      John Scarola
                                                      Searcy Denney Scarola Barnhart & Shipley
                                                      2139 Palm Beach Lakes Boulevard
                                                      West Palm Beach, FL 33409
                                                      Telephone: (561) 686-6300




          *
           This daytime business address is provided for identification and correspondence purposes
   only and is not intended to imply institutional endorsement by the University of Utah.
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 2 of 71




                                                        TABLE OF CONTENTS

   INTRODUCTION .......................................................................................................................... 1
   JANE DOE 1 AND 2’S REQUESTED REMEDIES ..................................................................... 4
   DISCUSSION ................................................................................................................................. 4
   I.        THE CVRA AUTHORIZES ALL THE REMEDIES THAT JANE DOE 1 AND 2 SEEK. . 4
        A.        This Court Has Previously Rejected the Government’s Arguments that the Judiciary
                  Lacks the Power to Enforce the CVRA. .......................................................................... 5
        B.        The CVRA Requires the Court to Order Appropriate Remedies for any Violation of
                  CVRA Rights. .................................................................................................................. 6
        C.        The Court Should Release to Jane Doe 1 and 2 Documents Regarding the
                  Deliberateness of the Government’s CVRA Violations. ............................................... 10
        D.        As Part of Crafting Its Remedies, the Court Should Enter Findings that the Government
                  Violated Jane Doe 1 and 2’s Right to be Treated with Fairness and to Reasonable
                  Notice of Court Hearings. .............................................................................................. 11
   II. THE VICTIMS ARE ENTITLED TO MULTIPLE REMEDIES FOR THE
   GOVERNMENT’S DELIBERATE CVRA VIOLATIONS. ....................................................... 12
        A.        Remedy 1 - To Protect Their CVRA Right to Reasonably Confer, Jane Doe 1 and 2
                  Are Entitled to Have the Immunity Provisions in the Non-Prosecution Agreement
                  Applicable to Them Rescinded and Declared Null and Void. ....................................... 12
             1.      The Court Is Statutorily Required to Award a Partial Rescission Remedy to Jane Doe
                     1 and Jane Doe 2 Because of Its Statutory Obligation Under 18 U.S.C. § 3771(b)(1)
                     to Enforce the CVRA. ................................................................................................ 14
             2.      A Partial Rescission Remedy Would Not Harm Other Epstein Victims. ................... 16
             3.      Rescission of the Illegal Immunity Provisions Blocking Prosecution of Epstein’s
                     Federal Crimes Against Jane Doe 1 and Jane Doe 2 Is Consistent with, and Indeed
                     Required by, Contract Law. ........................................................................................ 19
             4.      Partial Rescission Would Further the CVRA’s Goals. ............................................... 25
             5.      The Court Should Enter an Order Rescinding the NPA’s Immunity Provisions for
                     Epstein’s Crimes Against Jane Doe 1, Jane Doe 2, and Any Other Victims Who
                     Request Rescission. .................................................................................................... 26
             6.      If Partial Rescission of the NPA is Impossible, Then the Court Must Award the
                     Remedy of Total Rescission. ...................................................................................... 27
             7.      Yesterday’s New York Indictment Provides No Basis for Denying Jane Doe 1 and 2
                     an Opportunity to Seek a Prosecution in this District. ............................................... 33

                                                                           i
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 3 of 71




        B.        Remedy 2 - Jane Doe 1 and Jane Doe 2 Are Also Entitled to Declaratory Relief to
                  Protect Their CVRA Right to Confer. ............................................................................ 35
        C.        Remedies 3 and 4 - Jane Doe 1 and Jane Doe 2 Are Also Entitled to Injunctive Relief
                  to Protect Their CVRA Right to Confer......................................................................... 38
        D.        Jane Doe 1 and Jane Doe 2 Are Entitled to Various Other Forms of Relief. ................. 39
             1.     Remedies 5, 6, and 6 - An Apology, a Meeting with the Former U.S. Attorney, and a
                    Court Hearing. ............................................................................................................ 40
             2.     Remedies 8, 9, 10, 11, 12, and 13 - Disclosing Information to the Victims. .............. 46
             3.     Remedy 14 - Educational Remedies. .......................................................................... 56
             4.     Remedies 15, 16, and 17 - Miscellaneous Remedies .................................................. 56
             5.     Remedy 18 - Sealed Remedies. .................................................................................. 63
             6.     Remedy 19 - All Other Just and Proper Remedies. .................................................... 64
   III.        THE GOVERNMENT HAS WAIVED ANY ESTOPPEL ARGUMENT. ...................... 64
   IV.         THE COURT SHOULD EXPEDITE A RULING ON REMEDIES. ............................... 65
   V.        REQUEST FOR A HEARING (IF NECESSARY). ............................................................ 65
   CONCLUSION ............................................................................................................................. 66




                                                                         ii
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 4 of 71




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                Case No. 08-80736-Civ-Marra/Johnson

   JANE DOE #1 and JANE DOE #2

          v.

   UNITED STATES
   __________________________/

    JANE DOE 1 AND JANE DOE 2’S REPLY TO THE GOVERNMENT IN SUPPORT OF
                 THEIR SUBMISSION ON PROPOSED REMEDIES

          COME NOW Jane Doe 1 and Jane Doe 2 (also referred to as “the victims”), by and through

   undersigned counsel, having previously provided a submission on proposed remedies (DE 458)

   and in light of the Government’s response (DE 462), to now reply to the Government and in

   support of their submission on proposed remedies. For the reasons explained in their earlier

   submission and below, the Court should reject the Government’s arguments and grant Jane Doe 1

   and Jane Doe 2 various remedies to enforce and protect their rights under the Crime Victims’

   Rights Act (CVRA) – including rescission of the non-prosecution agreement. 1


                                          INTRODUCTION

          As Jane Doe 1 and 2 explained in their initial submission, this case involves deliberate

   Government deception of dozens of victims of an international sex trafficking organization. The

   deception – at the behest of a wealthy and politically-connected defendant, Jeffrey Epstein – has

   led to national outcry about unfairness and unequal treatment in the criminal justice system.


          1
            At 11:59 p.m. yesterday, intervenor Jeffrey Epstein also filed his memorandum on remedy
   issues. DE 463. Pursuant to the Court’s scheduling order, DE 454, Jane Doe 1 and 2 will respond
   to his memorandum within 15 days.

                                                   1
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 5 of 71




          In response, the Government 2 acknowledges that its concealment of its non-prosecution

   agreement (NPA) with Epstein has “led some to conclude that the government chose for improper

   reasons not to prosecute Epstein” in the Southern District of Florida in 2007. Gov’t Response to

   Petitioners’ Submission on Proposed Remedies (hereinafter cited as “Gov’t Remedies Resp.”), DE

   462 at 4.   Rather than denying improper reasons, however, the Government will only meekly

   venture that this “conclusion . . . remains unsubstantiated.” Id.

          And questions about this failure to prosecute Epstein here have only escalated, with

   yesterday’s announcement of a substantial indictment against him on federal sex trafficking

   charges obtained by the U.S. Attorney’s Office for the Southern District of New York. 3 That

   powerful indictment – covering the same years as was involved in the NPA – demonstrates clearly

   that the U.S. Attorney’s Office for the Southern District of Florida (USAO-SDFL) could have filed

   serious criminal charges against Epstein and his co-conspirators in Florida more than a decade

   ago. Indeed, while yesterday’s indictment specifically references three victims, the USAO-SDFL

   had information of the same kinds of crimes committed by Epstein and his coconspirators in

   Florida involving three dozen victims. And yet, that Office filed no charges in this district.

          More recently, through its briefing in this case, that Office refuses to even take the simple

   step of apologizing for its inaction. And that Office also strenuously resists Jane Doe 1 and 2’s

   efforts to obtain more information that might “substantiate” the conclusion that (unlike the federal

   prosecutors in New York) the USAO-SDFL improperly extended favors to a powerful defendant


          2
             References to the “Government” in this case should be generally understood to refer to
   the U.S. Attorney’s Office for the Southern District of Florida, which is currently being represented
   by the U.S. Attorney’s Office for the Northern District of Georgia.
          3
            Jane Doe 1 and 2 did not review that indictment before its filing and look forward to
   conferring with the capable prosecutors in New York about that case in the future.

                                                    2
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 6 of 71




   and his well-connected coconspirators that it would never have granted to others who lacked such

   influence. Indeed, that Office ultimately stakes out the extreme position that this Court lacks any

   power to respond to what is surely the most serious violation of the CVRA since its enactment.

          Given these extremely disturbing and proven CVRA violations, this Court is empowered

   to respond – and should respond – with remedies that match the scope, depth, and deliberateness

   of the violations. To be sure, Jane Doe 1 and 2 very much appreciate the laudable efforts of the

   diligent prosecutors in New York. But those New York charges, important though they are, still

   leave Epstein’s crimes in Florida uncharged and all of his co-conspirators at large. This Court has

   already observed that Jane Doe 1 and 2 “have alleged a violation of their CVRA conferral rights

   against a federal prosecutorial authority which formally accepted the case against Epstein for

   prosecution [i.e., the USAO-SDFL]. Whether conferral rights do or do not exist with prosecutorial

   authorities in some other jurisdiction does not detract from the ripeness of this claim against a local

   federal prosecutorial authority [in Florida] which did actively investigate potential charges against

   Epstein in this district and formally resolved those charges with the challenged non-prosecution

   agreement . . . .” DE 189 at 13-14.

          Jane Doe 1 and 2 seek to confer with prosecutors in this district about obtaining federal

   prosecution here – against Epstein and all his coconspirators. Federal prosecutors in Florida

   cannot outsource their obligations to see justice done for victims in this district. Epstein’s Florida

   victims deserve full justice in Florida. Indeed, trial of Florida crimes in Florida has constitutional

   underpinnings. Accordingly, the Court should rescind the “immunity” provisions in the NPA

   blocking federal prosecution of Epstein and his coconspirators in the Southern District of Florida

   and also award Jane Doe 1 and 2 all the other remedies that they seek.


                                                     3
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 7 of 71




                         JANE DOE 1 AND 2’S REQUESTED REMEDIES

          To avoid any confusion – and to simplify the tasks of the Government in responding and

   the Court in ruling – Jane Doe 1 and 2 provided an itemized list of 19 requested remedies. See

   Jane Doe 1 and Jane Doe 2’s Submission on Proposed Remedies (hereinafter cited as “Jane Does’

   Remedies Submission”), DE 458 at 4-7. In its response, however, the Government often chose

   not to specifically respond to the itemized list. For clarity, the victims will continue to refer its

   requested remedies by number, and the Court should summarily grant any requested remedy to

   which the Government has failed to specifically object.


                                             DISCUSSION

   I.     THE CVRA AUTHORIZES ALL THE REMEDIES THAT JANE DOE 1 AND 2
          SEEK.

          The Government’s response to Jane Doe 1 and 2’s requested remedies begins with a

   carefully hedged statement acknowledging that the Government “should have communicated with

   the victims [about the Jeffrey Epstein NPA] in a straightforward and transparent way.” Gov’t

   Remedies Resp. at 2. But then the Government quickly turns to irrelevant information about other

   sex trafficking prosecutions (Gov’t Remedies Resp. at 4-7) – which begs the question as to why

   the serious federal sex trafficking crimes committed by Epstein and his coconspirators against

   dozens of minor victims in Florida were not prosecuted here more than a decade ago.

          But for present purposes of determining an appropriate remedy for the Government’s

   proven CVRA violations, it is necessary to respond only to the Government’s next – and

   extraordinary – claim that this Court lacks any power to award any remedy. Gov’t Remedies Resp.

   at 7-11. The Government’s remarkable argument must be rejected for two reasons: First, this


                                                    4
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 8 of 71




   Court rejected the same argument six years ago; and, second and unsurprisingly, the CVRA gives

   this Court power to respond to CVRA violations to protect the rights of crime victims.

          A.      This Court Has Previously Rejected the Government’s Arguments that the
                  Judiciary Lacks the Power to Enforce the CVRA.

          The Government begins its response to Jane Doe 1 and 2’s requested remedies by claiming

   that the CVRA does not authorize any equitable or similar remedies, such as rescission of

   provisions in the Epstein NPA. Gov’t Remedies Resp. at 7-11. If this argument sounds eerily

   familiar to this Court, it is because the Government raised the very same argument six years ago.

   See DE 205-6 (arguing that “because the CVRA does not provide for civil remedies, petitioners

   cannot obtain redress for claimed CVRA injuries through their requests for civil remedies”). And

   the Court will no doubt recall that, after extensive briefing, it rejected the Government’s argument

   in a thorough published opinion. See Jane Does v. United States, 950 F.Supp.2d 1262 (S.D. Fla.

   2013). In doing so, this Court specifically discussed one important remedy – setting aside

   Epstein’s non-prosecution agreement. This Court explained that “[w]here the statute expressly

   contemplates that a ‘plea’ may be set aside if entered in violation of CVRA conferral rights, it

   necessarily contemplates that a ‘non-prosecution’ agreement may be set aside if entered in

   violation of the government's conferral obligations.” 950 F.Supp.2d at 1268. The Court went on

   to conclude that the CVRA empowered it to enter this remedy:                “[I]n their petition and

   supplemental pleadings, Jane Doe 1 and 2 have identified a remedy which is likely to redress the

   injury complained of—the setting aside of the non-prosecution agreement as a prelude to the full

   unfettered exercise of their conferral rights at a time that will enable the victims to exercise those

   rights meaningfully.” Id.



                                                     5
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 9 of 71




          The Court further rejected the Government’s position that Jane Doe 1 and 2 somehow

   lacked “standing” to seek remedies in this case. This Court explained that “[i]t is apparent, through

   the passage of the CVRA, that Congress has enacted a statute expressly conferring certain legal

   rights upon ‘crime victims,’ the invasion of which creates standing to seek relief under the CVRA,

   even though no cognizable injury would exist without the statute.” Id. at 1269.

          In light of this “law of the case,” the Court should summarily reject the Government’s

   attempt to relitigate matters previously decided. As this Court previously ruled, the judiciary

   possesses the power to remedy proven CVRA violations.

          B.      The CVRA Requires the Court to Order Appropriate Remedies for any
                  Violation of CVRA Rights.

          While the Court need look no further than its earlier ruling to reject the Government’s

   remarkable position, for sake of completeness Jane Doe 1 and 2 will respond to the Government’s

   recycled claim that the judiciary lacks power to enforce the CVRA. To begin with the bottom line:

   The Government asks this Court to render the CVRA meaningless, creating nothing but illusory

   rights for crime victims. In the Government’s view, the only “enforcement” the CVRA authorizes

   is apparently through the Justice Department’s own internal “ombudsman” procedure. Gov’t

   Remedies Resp. at 8-9.

          If the Government is serious about this position, one wonders why after more than eleven

   years of litigation the Government has never previously suggested to Jane Doe 1 and 2 that they

   must use the ombudsman complaint procedure. In any event, this procedure does not address the

   issues in this case – specifically, how to enforce the CVRA rights of Jane Doe 1 and 2 (and other

   Epstein victims) and to correct the violations of their rights that the Court has found have already

   occurred. The Justice Department’s own website makes clear that “[t]he [ombudsman] complaint

                                                    6
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 10 of 71




   process is not designed for the correction of specific victims’ rights violations, but is instead used

   to request corrective or disciplinary action against Department of Justice employees who may have

   failed to provide rights to crime victims.” See https://www.justice.gov/usao/resources/crime-

   victims-rights-ombudsman (emphasis added).

          Given that the Department admits that the ombudsman procedure is “not designed for the

   correction of specific victims’ rights violations,” adopting the Government’s position would render

   the CVRA entirely unenforceable – stripping the judiciary of any power to protect crime victims’

   rights. Such an interpretation would ignore the CVRA’s plain language, which mandates that “the

   court shall ensure that the crime victim is afforded the rights described in [the CVRA].” 18 U.S.C.

   § 3771(b)(1) (emphasis added). Indeed, the CVRA specifically requires courts to “take up and

   decide any motion asserting a victim’s right forthwith.” 18 U.S.C. § 3771(d)(3) (emphasis added).

   And contrary to the Government’s position that the Justice Department itself is to be some sort of

   final arbiter of CVRA issues, the CVRA itself provides for judicial review of district court

   enforcement decisions by the Court of Appeals. See 18 U.S.C. § 3771(d)(3) (“If the district court

   denies the relief sought, the movant may petition the court of appeals for a writ of mandamus.”).

          This Court has previously discussed the CVRA’s judicial enforcement procedures.

   Rejecting the Government’s position that no CVRA enforcement was possible until criminal

   charges were formally filed, this Court explained that 18 U.S.C. § 3771(d)(3) provides that “the

   CVRA’s enumerated rights ‘shall be asserted in the district court in which a defendant is being

   prosecuted for the crime or, if no prosecution is underway, in the district court in the district in

   which the crime occurred.’” Does v. United States, 817 F. Supp. 2d 1337, 1342 (S.D. Fla. 2011)

   (quoting 18 U.S.C. § 377(d)(3) (emphasis deleted)). Accordingly, this Court held that the CVRA’s


                                                     7
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 11 of 71




   language allows CVRA’s rights to “be enforced before a prosecution is underway . . . ”, id.

   (emphasis added) – i.e., to be “enforced” in this Court.

          Effective judicial protection of crime victims’ rights was very much on the mind of

   Congress when it enacted the CVRA. Indeed, one of the Senate co-sponsors of the legislation

   (Senator Kyl) explained that the requirement that courts “shall ensure” protection of victims’ rights

   was “critical because it is in the courts of this country that these rights will be asserted and it is

   the courts that will be responsible for enforcing them.” 150 CONG. REC. S10910-01 (Oct. 9, 2004)

   (statement of Sen. Kyl) (emphasis added). Perhaps anticipating arguments like those now being

   advanced by the Government, Senator Kyl explained that “[w]ithout the ability to enforce the

   rights in the criminal trial and appellate courts of this country any rights afforded are, at best,

   rhetoric. We are far past the point where lip service to victims’ rights is acceptable. The

   enforcement provisions of this bill ensure that never again are victim's rights provided in word but

   not in reality.” Id. at S10910-01.

          More broadly, federal courts must “presume the availability of all appropriate remedies

   [for a federal right of action] unless Congress has expressly indicated otherwise.” Franklin v.

   Gwinnett County Public Schools, 503 U.S. 60, 66 (1992). To be sure, Congress did not authorize

   this Court to award every conceivable form of remedy for a CVRA violation. As Jane Doe 1 and

   2 explained in their initial remedies submission (Jane Does’ Remedies Submission at 8-9),

   Congress added two specific limiting provisions in the CVRA – one precluding a “new trial” or

   “re-opening” a previously accepted guilty plea of a defendant (18 U.S.C. § 3771(d)(5)) and the

   other precluding an award of damages (18 U.S.C. § 3771(d)(6)). But beyond these two narrow

   limitations, Congress left all other remedies available. The Government does not respond to the


                                                     8
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 12 of 71




   caselaw cited by Jane Doe 1 and 2 that when “Congress includes particular language in one section

   of a statute but omits it in another section of the same Act, it is generally presumed that Congress

   acts intentionally and purposely” in its exclusion. United States v. Vereen, 920 F.3d 1300, 1307

   (11th Cir. 2019) (citing ANTONIN SCALIA & BRYAN A. GARNER, READING LAW 107 (2012) (“The

   expression of one thing implies the exclusion of others (expression unius est exclusion alterius)”).

   And with regard to the remedial structure of statutes, the Eleventh Circuit has made clear that “the

   district court is presumed to have the authority to grant the requested relief, absent some indication

   in the underlying statute that such relief is not available.” Transcon. Gas Pipe Line Co., LLC v.

   6.04 Acres, More or Less, 910 F.3d 1130, 1152 (11th Cir. 2018), cert. denied, 2019 WL 1116465

   (U.S. 2019).    Thus, “‘unless the underlying statute clearly and validly limits the equitable

   jurisdiction of the district court, all the inherent equitable powers of the District Court are available

   for the proper and complete exercise of that jurisdiction.’” 910 F.3d at 1152 (quoting AT & T

   Broadband v. Tech Commc’ns, Inc., 381 F.3d 1309, 1316 (11th Cir. 2004) (internal citation

   omitted)).

           In a final effort to somehow tie this Court’s hands, the Government tries to characterize the

   remedies that Jane Doe 1 and 2 seek as “civil remedies.” Gov’t Remedies Resp. at 11. To be sure,

   this case was initially docketed as a “civil” matter – but that was solely for administrative

   convenience. See Does v. United States, 817 F. Supp. 2d 1337, 1341 n.4 (S.D. Fla. 2011). The

   Government appears to concede that this case is properly described as a criminal case. See Gov’t

   Remedies Resp. at 11-12 (noting that the CVRA is found in the federal criminal code, Title 18).

   Moreover, the Government never justifies labelling the victims’ remedies as “civil.” Because all

   remedies are in service of enforcing rights in connection with “victims” of federal sex offenses


                                                      9
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 13 of 71




   committed by Epstein, the label “criminal” is clearly more accurate – a point that Government has

   seemingly admitted earlier. See DE 290 at 2 (Government description of this case as involving

   “ancillary criminal proceedings”). Regardless, a semantic issue provides no substantive reason for

   the Court to refuse to enforce the CVRA. Congress directed this Court to “ensure” that crime

   victims receive their CVRA rights, and the only issue now before the Court is how best to do so.

          C.      The Court Should Release to Jane Doe 1 and 2 Documents Regarding the
                  Deliberateness of the Government’s CVRA Violations.

          In granting summary judgment, this Court found (based on extensive documentary

   evidence) that the Government decided “to conceal the existence of the NPA and mislead the

   victims to believe that federal prosecution was still a possibility.” 359 F.Supp.3d at 1219. And

   this Court has also found that “Epstein’s counsel was aware that the Office was deliberately

   keeping the NPA secret from the victims and, indeed, had sought assurances to that effect.” Id. at

   1208 (citing DE 407 at ¶ 48 (emphasis added)). In crafting its remedies, this Court should proceed

   on the basis that the CVRA violations were no accident but were “deliberate” – and sweeping

   remedies are thus appropriate in response.

          This point would seem to be obvious given the Court’s earlier findings. But throughout its

   remedies submission, the Government attempts to undercut this Court’s earlier rulings. For

   example, in the conclusion of its submission, the Government sums things up by claiming that its

   actions were “well-intentioned” but merely “fell short of the government’s dedication to serve

   victims to the best of its ability.” Gov’t Remedies Resp. at 30.

          The Court will recall that, in response to the victims’ summary judgment motion, the

   Government previously proffered claims of benign intentions – while, at the same time, denying

   Jane Doe 1 and 2 access to information about the Government’s deliberations. Given the

                                                   10
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 14 of 71




   representations about what occurred during its deliberations, the Government surely waived work

   product and other protections about what happened. See generally Jane Doe 1 and 2’s Motion for

   Finding of Waiver of Work Product and Similar Protections and for Production of Documents, DE

   414. This Court previously concluded that it did not need to reach the issue of waiver of privilege

   “[g]iven . . . the Court’s . . . ruling in favor of [Jane Doe 1 and 2] on [the summary judgment

   motions].” 359 F.Supp.2d at 1213 n.3. But the Court specifically stated that Jane Doe 1 and 2

   “may reassert this argument if and when appropriate.” Id.

          The appropriate time has now arrived for Jane Doe 1 and 2 to reassert their argument for

   waiver. Indeed, the waiver is now even clearer, given the Government’s continued assertion of

   innocent motivations in its latest pleading. See, e.g., Gov’t Remedies Resp. at 30. To be sure,

   Jane Doe 1 and 2 believe that the Court can simply award them all their requested remedies without

   reaching this issue. But if, for any reason, that Court concludes that the existing evidence does not

   support granting Jane Doe 1 and 2 any requested remedy, the Court should at that time grant Jane

   Doe 1 and 2’s motion for a finding of waiver of protections over the Government’s documents and

   release to them all the documents requested in their motion advanced in DE 414 – thereby allowing

   Jane Doe 1 and 2 to develop their remedies argument based on a complete record.

          D.      As Part of Crafting Its Remedies, the Court Should Enter Findings that the
                  Government Violated Jane Doe 1 and 2’s Right to be Treated with Fairness
                  and to Reasonable Notice of Court Hearings.

          In its summary judgment ruling, this Court previously held that the Government violated

   Jane Doe 1 and 2’s right to confer, protected by 18 U.S.C. § 3771(a)(5). 359 F.Supp.3d at 1222.

   But as Jane Doe 1 and 2 observed in their initial remedies submission, they had also argued that

   the Government violated their rights to be treated with fairness (18 U.S.C. § 3771(a)(8)) and to


                                                    11
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 15 of 71




   notice of public court proceedings (18 U.S.C. § 3771(a)(2)). See, e.g., DE 361 at 51- 53 (fairness

   right); id. at 54-55 (notification right). Upon a finding from this Court that the Government

   violated these rights as well, additional remedial powers would exist. Therefore, in their initial

   remedies submission, Jane Doe 1 and 2 asked for the Court to enter a finding that the Government

   has also violated these rights. Jane Does’ Remedies Submission at 33. The Government has not

   responded to this request, and the Court should accordingly enter findings that the Government

   also violated these rights.


   II.    THE VICTIMS ARE ENTITLED TO MULTIPLE REMEDIES FOR THE
          GOVERNMENT’S DELIBERATE CVRA VIOLATIONS.

          Jane Doe 1 and Jane Doe 2 are entitled to multiple remedies for the Government’s

   deliberate violation of their CVRA rights, including the Government’s actions in “misleading”

   them about the status of the case. First, Jane Doe 1 and 2 are entitled to have the Court rescind the

   NPA’s provisions blocking federal prosecution in Florida of Epstein and his named and unnamed

   coconspirators – either “partially” so as to permit prosecution of Epstein’s crimes against Jane Doe

   1 and 2 or “totally” so as to permit prosecution of Epstein’s crimes against all his victims. Second,

   in addition to voiding the immunity provisions in the agreement, Jane Doe 1 and 2 are entitled to

   a wide range of other legally available remedies. Having listed 19 remedies in their earlier

   submission, Jane Doe 1 and 2 will now address each in turn.

          A.      Remedy 1 - To Protect Their CVRA Right to Reasonably Confer, Jane Doe 1
                  and 2 Are Entitled to Have the Immunity Provisions in the Non-Prosecution
                  Agreement Applicable to Them Rescinded and Declared Null and Void.

          The first remedy that Jane Doe 1 and Jane Doe 2 sought was rescission of the “immunity

   provisions” in the NPA blocking prosecution of Epstein in the Southern District of Florida. See


                                                    12
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 16 of 71




   Jane Does’ Remedies Submission at 12-21 (remedy 1). 4 The two Jane Does pointed out that this

   Court has previously held this remedy is available. See id. at 13. Specifically, this Court has

   previously held that “the CVRA authorizes the rescission or ‘reopening’ of a prosecutorial

   agreement, including a non-prosecution agreement, reached in violation of a prosecutor’s conferral

   obligations under the statute.” 359 F.Supp.3d at 1218 (emphasis added) (quoting Jane Does 1 and

   2 v. United States, 950 F. Supp. 1262, 1267 (S.D. Fla. 2013)). This Court has further held that

   “section 3771(d)(5) of the CVRA authorizes the setting aside of pre-charge prosecutorial

   agreements . . . .” Id. (citing Jane Does 1 and 2 v. United States, 950 F. Supp. 2d at 1267).

          In response, the Government does not contest that this remedy is an option available to this

   Court. See Gov’t Remedies Resp. at 15 n.13 (maintaining the Government’s earlier position that

   rescission is not an authorized CVRA remedy, but not contesting that rescission is now available

   in light of this Court’s rulings). Instead, the Government makes various policy arguments about

   why, in its view, such an outcome would be undesirable. See id. at 15-21. The Government’s



          4
               The NPA negotiated by attorneys in the Southern District of Florida obviously only
   precludes prosecution in the Southern District of Florida. See NPA at 2 (noting that the agreement
   was signed “on the authority of R. Alexander Acosta, United States Attorney for the Southern
   District of Florida” and requires that “prosecution in this District for [various federal offenses]
   shall be deferred” and that no federal prosecution of Epstein “will be instituted in this District”).
   Accordingly, the NPA has no application to prosecutors in other judicial districts, such as the
   Southern District of New York. Indeed, this point has been made explicitly and directly for years
   throughout this litigation – without any objection from Epstein. See, e.g., DE 205-6 at 30 (“. . .
   the USAO-SDFL did not bargain away the possibility of federal criminal charges being instituted
   in other districts based on alleged sexual acts that Epstein committed against [Jane Doe 1 and 2].
   Such charges can still potentially be pursued in other districts, such as the Southern District of
   New York . . . .”); DE 205-2 at 8-9 (“a number of districts outside the Southern District of Florida
   (e.g., the Southern District of New York . . .) share jurisdiction and venue with the Southern
   District of Florida over potential federal criminal charges based on the alleged sexual acts
   committed by Epstein against [Jane Doe 1 and 2]. Epstein is thus subject to potential prosecution
   for such acts in those districts.”).

                                                    13
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 17 of 71




   assessment of the competing concerns is erroneous, and, in any case, the CVRA requires this Court

   to award to Jane Doe 1 and Jane Doe 2 the remedy to which they are entitled.

             In the discussion below, we focus initially on what can be described as a “partial” rescission

   remedy – i.e., rescinding provisions in the NPA barring prosecution of Epstein for his sex crimes

   against Jane Doe 1 and 2 (and other similarly situated victims). But if for any reason a “partial”

   rescission remedy is unavailable, then the Court should simply award total rescission – i.e.,

   rescinding all provisions in the NPA barring prosecution of Epstein for his sex crimes against any

   victim.

                    1.      The Court Is Statutorily Required to Award a Partial Rescission
                            Remedy to Jane Doe 1 and Jane Doe 2 Because of Its Statutory
                            Obligation Under 18 U.S.C. § 3771(b)(1) to Enforce the CVRA.

             While we demonstrate below that the balance of competing concerns tips decisively in

   favor of awarding a rescission remedy, the more fundamental and threshold point is that this Court

   is not permitted to make a discretionary decision about whether it is inclined to enforce the CVRA.

   Congress has already made that choice and has directed that this Court must enforce the CVRA –

   in this case, through a rescission remedy that would permit Epstein’s prosecution for his federal

   sex trafficking crimes committed in the Southern District of Florida.

             As Jane Doe 1 and 2 have argued throughout this case – including in their most recent

   filing (Jane Does’ Remedies Submission at 8,15) – the CVRA contains an explicit enforcement

   provision requiring this Court to act.        The CVRA specifically directs that “[i]n any court

   proceeding involving an offense against a crime victim, the court shall ensure that the crime victim

   is afforded the rights described in [the CVRA].” 18 U.S.C. § 3771(b)(1) (emphasis added). This

   Court has, of course, already held that the Government violated Jane Doe 1 and 2’s right to confer


                                                      14
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 18 of 71




   under the CVRA, thereby denying them (and other victims) an opportunity to shape the NPA that

   the Government and Epstein crafted. This Court carefully explained that “[w]hile Epstein was

   within his rights to attempt to persuade higher authorities with the Department of Justice to

   overrule the prosecutorial decisions of the U.S. Attorney’s Office in the Southern District of

   Florida, the CVRA was designed to give victims the same opportunity to attempt to affect

   prosecutorial decisions before they became final.” 359 F.Supp.3d at 1221 (emphasis added).

          Rescinding the NPA’s immunity provisions is thus statutorily required as part of this

   Court’s obligation that it “shall ensure” that victims are afforded their rights. 18 U.S.C. §

   3771(b)(1). An order to that effect from this Court will give Jane Doe 1 and 2 an opportunity to

   exercise their right to confer and to attempt to “affect” the prosecutors’ decision of whether to file

   federal charges for Epstein’s sex crimes in Florida before that decision becomes “final.” It is only

   after rescission of the provisions that Jane Doe 1 and 2 will receive “the full unfettered exercise of

   their conferral rights at a time that will enable [them] to exercise those rights meaningfully.” DE

   189 at 9 (citing U.S. v. BP Products North America, Inc., 2008 WL 501321 at *14 (S.D. Tex.

   2008)); see also Kenna v. United States District Court, 435 F.3d 1011, 1017 (9th Cir. 2006) (when

   trial court denied victim his right to give statement at defendant’s sentencing, the trial court must

   be “cognizant that the only way to give effect to [the victim’s] right to speak . . . is to vacate the

   sentence and hold a new sentencing hearing”).

          Remarkably, while Jane Doe 1 and 2 specifically raised this argument about the Court’s

   statutory obligation under 18 U.S.C. § 3771(b)(1) to rescind the immunity provisions several times

   in their briefing (see, e.g., Jane Does’ Remedies Submission at 8, 15), in its 31-page response the

   Government fails to even cite this provision – much less rebut the victims’ explanation about why


                                                    15
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 19 of 71




   this statute requires this Court to enter a rescission remedy. It is thus apparently uncontested that

   this Court must enter the rescission remedy. The Court should accordingly do so, without tarrying

   to evaluate the Government’s policy-based arguments.

          In addition, the Government’s position assumes that there was a lawful and binding

   agreement after Epstein accepted the immunity offer. But the Government could not lawfully

   extend a valid offer until it had conferred with Epstein’s victims. Accordingly, the Government

   attorneys were simply not authorized to propose immunity to Epstein when they did – and any

   alleged immunity agreement was invalid at its inception. The Eleventh Circuit has made clear that

   “to enforce a promise made during plea negotiations, there must have been a valid, binding

   agreement in the first instance . . . . For an agreement to be valid and binding, the agent must

   possess actual authority to make the promise . . . . Estoppel and apparent authority normally will

   not substitute for actual authority to bind the United States Government.” San Pedro v. United

   States, 79 F.3d 1065, 1068 (11th Cir. 1996). Here, as Epstein’s attorneys well knew, the

   Government was extending an offer that it could not legally make. For this reason as well, partial

   rescission (at a minimum) is required, because there never was a valid and binding agreement

   between the Government and Epstein contravening the CVRA’s conferral requirement.

                  2.      A Partial Rescission Remedy Would Not Harm Other Epstein
                          Victims.

          While the Government does not address this Court’s statutory obligation to award a

   rescission remedy, the Government does offer its opinion that “partial rescission would pose a

   significant risk of harm to certain victims.” Gov’t Remedies Resp. at 15. Interestingly, even

   assuming the validity of the Government’s alleged tradeoff, the Government never asserts that this

   alleged “risk” to unspecified victims (who are not named parties to this case) somehow outweighs

                                                    16
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 20 of 71




   the certainty of providing a statutorily required vindication of the CVRA rights of petitioners Jane

   Doe 1 and 2 (and other similarly situated victims). But in any event, on closer examination, the

   Government’s argument turns out to be vaporous.

          The Government’s alleged “risk” to other victims purportedly stems from the fact that some

   victims “value[] anonymity above all [else] and [are] not willing to speak with law enforcement

   or otherwise participate in any criminal or civil ligation due to the risk that their involvement may

   become known to family, friends, or the public.” Gov’t Remedies Resp. at 16-17. But the

   Government never explains how the partial rescission remedy sought by Jane Doe 1 and Jane 2

   will create a “risk” of disclosing the identity of these other victims. Jane Doe 1 and Jane Doe 2

   merely ask for rescission of the immunity provisions precluding federal prosecution in Florida of

   their cases. They also ask for rescission of the immunity provisions applicable in the Southern

   District of Florida for other similarly situated and willing victims. If, for example, this Court

   rescinds the immunity provisions for Jane Does 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, and any other willing

   victims, that action cannot harm (for instance) a “Jane Doe 35” who may not want her immunity

   provision rescinded.

          More broadly, the Government’s argument strangely assumes that, if the Court grants the

   rescission remedy for willing victims, the Government will invade the privacy of the Epstein

   victims who do not want their privacy invaded. In the example above, the Government’s “risk”

   argument is only valid if the Government itself is going to invade Jane Doe 35’s privacy. 5 Here,

   with so many victims, it would be solely the Government choosing to trigger this alleged parade



          5
            Because the Jane Does covered by the NPA all appear to have legal counsel, any direct
   contact with them by Epstein is barred as well.

                                                    17
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 21 of 71




   of horribles. The Government’s argument thus boils down to a stop-us-before-we-do-something-

   bad claim that deserves no credence from the Court.       Indeed, it is remarkable that the USAO-

   SDFL would even advance this argument, given that their colleagues in the USAO-SDNY

   identified victims who appear to have been willing to proceed with federal prosecution – without

   creating the alleged problems that USAO-SDFL speculates would occur from filing charges.

          In a seemingly unrelated argument, the Government also points to the decade of litigation

   that it took Jane Doe 1 and 2 to prove the violation of their CVRA rights. Strangely, the

   Government offers this length of time as a reason for now denying them vindication of their rights.

   See Gov’t Remedies Resp. at 17. This is a perverse argument on its face. The Government should

   not benefit from having first illegally concealed the NPA and then having thrown up litigation

   roadblocks delaying this case’s resolution for years. As the Court has previously held, Jane Doe 1

   and 2 and the other victims “should have been notified of the Government’s intention to take that

   course of action [to resolve the case] before it bound itself under the NPA” (DE 435 at 27) – i.e.,

   the victims should have been notified before September 24, 2007. See DE 435 at 8. Thus, from

   every day after September 24, 2007, it was the USAO-SDFL who (in concert with Epstein) was

   illegally concealing the NPA and violating that Office’s statutory obligation to have conferred

   about the arrangement. That Office cannot benefit from its illegal actions.

          In connection with its delay, the Government points to the “initial indecision” on the part

   of legal counsel for Jane Doe 1 and Jane Doe 2 at an August 2008 hearing regarding the “legal

   consequences of the current agreement” and whether to seek invalidation. See Gov’t Remedies

   Resp. at 17 (citing subsequent court filings). But what the Government fails to discuss is the reason

   for that indecision. A key subject of that August 2008 hearing was victims’ counsels’ efforts to


                                                    18
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 22 of 71




   secure a copy of the NPA. Indeed, a result of that hearing was this Court’s order requiring the

   USAO-SDFL to disclose the entire NPA to the victims. See DE 26 at 1. Yet remarkably, the

   Government – having misleadingly and illegally concealed the NPA from the victims before

   August 2008 – now seeks to benefit from the resulting “indecision” of victims’. Obviously, it was

   prudent for legal counsel for Jane Doe 1 and 2 to see the entire agreement before asking for its

   invalidation. And the Government does not deny that, soon after it produced the entire agreement

   to victims’ counsel, victims counsel then sought to have the immunity provisions invalidated.

                  3.     Rescission of the Illegal Immunity Provisions Blocking Prosecution of
                         Epstein’s Federal Crimes Against Jane Doe 1 and Jane Doe 2 Is
                         Consistent with, and Indeed Required by, Contract Law.

          The Government next claims that “fundamental tenets of contract” law somehow “bind the

   Government’s hands in this case.”      Gov’t Remedies Resp. at 18. The first point that the

   Government overlooks is that the issue is no longer simply whether it can maintain the NPA in the

   form that it (and Epstein) may desire. As explained in detail above, the question of enforcing the

   CVRA is now out of the Government’s hands and before the Court – which has an obligation to

   vindicate not merely the interests of the Government and Epstein but also the CVRA rights of Jane

   Doe 1 and 2.

          It is well established in this Court and elsewhere that “[p]ublic policy empowers this Court

   to decline enforcement of a contract” that is contrary to law. Neiman v. Provident Life & Accident

   Ins. Co., 217 F. Supp. 2d 1281, 1286 (S.D. Fla. 2002) (citing United Paperworkers Int’l Union v.

   Misco, Inc., 484 U.S. 29, 42 (1987)). Thus, parties “may not enter a contract that is void as a

   matter of public policy.” Neiman, 217 F. Supp. 2d at 1286 (citing King v. Allstate Ins. Co., 906

   F.2d 1537, 1540 (11th Cir.1990)). For example, this Court has held that under “Florida law, a


                                                  19
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 23 of 71




   contract that violates public policy is void and unenforceable.” Neiman, 217 F. Supp. 2d at 1286

   (citing Harris v. Gonzalez, M.D., 789 So.2d 405, 409 (Fla. 4th DCA 2001)).

          The Restatement of Contracts helpfully sets out the basic tenets of contract law regarding

   the unenforceability of terms violating public policy. The Restatement notes that “a promise or

   other term of an agreement is unenforceable on grounds of public policy if [1] legislation provides

   that it is unenforceable or [2] the interest in its enforcement is clearly outweighed in the

   circumstances by a public policy against the enforcement of such terms.” RESTATEMENT (2D) OF

   CONTRACTS § 178(1). Here, both rationales render the NPA’s immunity provisions unenforceable.

   First, with regard to legislation rendering the provisions unenforceable, as explained above, the

   CVRA itself directs that this Court “shall ensure,” 18 U.S.C. § 3771(b)(1), that Jane Doe 1 and

   Jane Doe 2 (and other victims) have a right to confer about whether to prosecute Epstein’s federal

   crimes against them. The CVRA itself thus mandates that the immunity provisions be declared

   unenforceable, to protect the victims’ right to confer. Second, the public policy embodied in the

   CVRA requires the immunity provisions be rendered unenforceable. Congress enacted the CVRA

   because it found that in case after case “victims, and their families, were ignored, cast aside, and

   treated as non-participants in a critical event in their lives. They were kept in the dark by

   prosecutors too busy to care enough . . . and by a court system that simply did not have place for

   them.” 150 CONG REC. 7296 (2004) (statement of Sen. Feinstein). Against that background, it

   would obviously flout not only the CVRA’s specific provisions but also its underlying goals to

   allow the Government and Epstein to benefit from keeping the victims “in the dark” through an

   illegal, secret deal designed to thwart the victims’ rights opportunity to be heard. 6


          6
              This case is not the first time that the USAO-SDFL has deliberately withheld relevant

                                                     20
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 24 of 71




          Perhaps recognizing the futility of attempting to justify its illegal deal, the Government

   never attempts to argue that enforcing the immunity provisions could somehow be consistent with

   the CVRA. Instead, the Government raises the technical argument that Epstein had himself joined

   this illegality by specifically bargaining to secure the secret immunity provisions.           In the

   Government’s view, the immunity provisions thus formed part of the “consideration” for Epstein’s

   agreement and therefore must be enforced. See Gov’t Remedies Resp. at 18-20.

          But once again, the Government ignores basic tenets of contract law. In considering which

   contract terms are enforceable, the Court must consider not simply the parties’ expectations but

   more broadly the parties’ “justified expectations.” RESTATEMENT (SECOND)           OF   CONTRACTS §

   178(2)(a) (emphasis added). Here, the Court has previously found that “Epstein’s counsel was

   aware that the Office was deliberately keeping the NPA secret from the victims and, indeed, had

   sought assurances to that effect.” 359 F.Supp.3d at 1208 (citing DE 407 at ¶ 48 (emphasis added)).

   Thus, this is not a case where the defendant bargained for one (lawful) thing and the Government

   did another. Instead, this is case where the defendant was the impetus behind the illegality, as

   Epstein himself specifically sought to achieve a covert, illegal agreement. While he initially

   succeeded in concealing what he and the Government had unlawfully done, the Court has now

   exposed what happened. Whatever else may be said about the NPA, Epstein certainly cannot have

   a justified expectation that the immunity arrangements he illegally secured from the Government




   information in a sex offense case. See Order, U.S. v. McDaniel, Case No. 06-80058-CR-ZLOCH,
   DE 70 at 1-2 (S.D. Fla. 2007) (“The Court is at a total loss as to why the Office of the U.S. Attorney
   for the Southern District of Florida, as well as the Assistant U.S. Attorney assigned to the above-
   styled cause, found it appropriate to intentionally withhold the following information from the
   Court [recounting information about prior sex offenses by defendant McDaniel].”).

                                                    21
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 25 of 71




   must continue to be protected. Cf. Neiman, 217 F. Supp. 2d at 1286 (refusing to enforce contract

   provision where doing so “would validate a . . . [provision] founded in illegality”).

          As discussed above, this conclusion is required by binding Eleventh Circuit case law. The

   Eleventh Circuit has instructed that in order for any provision in a plea agreement to be

   enforceable, “there must have been a valid, binding agreement in the first instance . . . .” San

   Pedro v. United States, 79 F.3d 1065, 1068 (11th Cir. 1996). And the Circuit has explained that

   “[f]or an agreement to be valid and binding, the agent must possess actual authority to make the

   promise . . . .” Id. A U.S. Attorneys’ Office must obviously proceed as “provided by law.” See

   28 U.S. § 547. As this Court has already held, the CVRA prohibits the Government from offering

   a non-prosecution agreement without first conferring with the victims. Indeed, in this case,

   Epstein’s attorneys knew that the victims’ rights were being violated and insisted on the violation.

   Accordingly, there was never a “valid, binding” agreement extending immunity to Epstein.

          The Government further argues that eliminating the immunity arrangements would

   eliminate “the only contractual consideration” that Epstein received under the agreement. Gov’t

   Remedies Resp. at 19. Here the Government misunderstands how partial rescission would work.

   See Part II.A.5, infra (setting out proposed partial rescission order). If, for example, the Court

   rescinds the immunity provisions precluding Epstein’s federal prosecution in Florida for sex

   offenses against Jane Doe 1 and 2 (and 3, 4, 5, 6, 7, 8, 9, and 10), that would still leave intact the

   immunity provisions in this district for Jane Does 11, 12, 13, …35, etc. With partial rescission,

   the only “consideration” that Epstein loses is consideration to which he was never entitled to in

   the first place: immunity from federal prosecution of crimes he committed here against certain

   victims via an agreement that he arranged to have illegally hidden from those very victims.


                                                    22
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 26 of 71




          The point that a wrongdoer cannot benefit from his own wrongdoing is underscored by the

   Government’s proffered caselaw. The Government cites Wilderness Country Club Partnership v.

   Groves, 458 So. 2d 769, 771 (Fla. 2nd DCA 1984), for the proposition that partial rescission of an

   illegal term from agreement was improper where doing so would “eliminate[] the essence of the

   contracting parties’ agreement.” Gov’t Remedies Resp. at 19. But that case involved a seemingly

   legitimate commercial arrangement, where later the Florida Legislature stepped in to alter the

   contractual landscape. See 458 So. 2d at 772 (noting Florida legislation rendering illegal certain

   previously adopted rent escalation clauses). In granting total rather than partial rescission in that

   case, the Florida Court of Appeals “hasten[ed] to emphasize that the escalation clause in this case

   was not void at the time the sublease was executed. Therefore, it cannot be said that it was included

   in the sublease with malicious intent or reprehensible motive.” 458 So. 2d at 772. Here, of course,

   exactly the opposite is true. The immunity provision was void at the time it was executed. Indeed,

   Epstein maliciously sought to conceal the immunity provisions barring his prosecution for

   numerous sex offenses in Florida precisely because enforcement of the CVRA’s victim-conferral

   provisions would have allowed the victims to object to those immunity provisions. Thus, both

   Epstein and the Government now obviously come before this Court with “unclean hands” (id. at

   772) and cannot object to the partial rescission remedy that the innocent victims propose.

          As the Wilderness Country Club case makes clear, established caselaw supports courts

   refusing to enforce specific illegal provisions. But the Government attempts to distinguish away

   such cases with two curious arguments.

          First, the Government gamely maintains that there was no illegal provision “in the NPA

   itself,” and thus the illegality inheres only in the way the agreement was negotiated. Gov’t


                                                    23
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 27 of 71




   Remedies Resp. at 20. But this is truly a distinction without a difference. Provisions in contracts

   are routinely declared unenforceable for the way in which they were negotiated, even where the

   underlying provisions themselves are fully valid. See, e.g., Oce N. Am., Inc. v. Caputo, 416 F.

   Supp. 2d 1321, 1328 (S.D. Fla. 2006) (collecting authorities that “[f]raud in the execution of a

   contract . . . renders a contract void”).   For example, if the Government and Epstein had both

   secretly signed a contract requiring the two Jane Does to each pay Epstein $100, that contract

   provision would not be illegal “in itself” but rather simply unenforceable because it was entered

   into without proper notice to and agreement by the Jane Does. Cf. Thomas v. Sanborn., 172 So.

   2d 841, 843 (Fla. 2nd DCA 1964) (“a contract that contravenes the known contractual rights of a

   third party borders on being a contract to commit a wrong and is against public policy). Indeed,

   Florida law has long recognized that “[s]pecific performance [of a contract] will be denied when

   the rights of innocent third parties have intervened so that enforcement of the contract would be

   harsh, oppressive, or unjust to them.” Seaboard Oil Co. v. Donovan, 99 Fla. 1296, 1306, 128 So.

   821, 825 (1930) (citing 6 POMEROY EQUITY JURISPRUDENCE, § 794).

          Second, the Government argues that the cases we have cited involved partial rescission of

   a plea agreement – as opposed to total rescission. Gov’t Remedies Resp. at 20 n.16 (collecting

   cases). But the courts in the cited cases have awarded total rescission of a plea agreement because

   of a mutual mistake of law or other similar innocent circumstance. See, e.g., State ex rel. Gessler

   v. Mazzone, 212 W. Va. 368, 374 & n.4, 572 S.E.2d 891, 897 & n.4 (2002) (setting aside entire

   plea based on “mutual mistake regarding statutory realities” while cautioning that “no sound public

   policy supports granting defendants a right to benefit from illegal sentences” (internal quotation

   omitted)). In contrast, this case involves a more disturbing illegality – i.e., the Government and a


                                                    24
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 28 of 71




   criminal working together to deliberately impair the protected rights of innocent crime victims.

   Against that backdrop, partial rescission is plainly appropriate.

                  4.      Partial Rescission Would Further the CVRA’s Goals.

          In one final argument, the Government contends that allowing partial rescission would

   improperly “reward[] the government for what the Court determined was a violation of the

   CVRA.” Gov’t Remedies Resp. at 21. 7 The Government then asserts that “[t]he parties appear

   to have agreed for purposes of this litigation that Epstein has fully performed his obligations under

   the NPA.” Id. No such “agreement” exists – the victims have never stipulated to any such thing,

   which seems difficult to maintain in any event, given Epstein’s clear violation of the NPA’s plain

   language. Compare Non-Prosecution Agreement at ¶ 11 (“Epstein shall use his best efforts to

   enter his guilty plea and be sentenced no later than October 26, 2007”) with DE 435 at 9-18

   (describing months of delay by Epstein in entering his plea on June 30, 2008, all the while

   attempting to keep what was going on secret from the victims).

          But even assuming Epstein complied with the NPA, partial rescission is not some sort of

   improper “reward” to the Government.         As the Court has already found, Epstein “sought

   assurances” that the Government would illegally conceal the NPA from the victims. Put another

   way, nothing in the record suggests that its was the Government’s idea to violate the NPA. Rather,

   illegally concealing the agreement was Epstein’s idea – and this case will hopefully remain as a



          7
              The Government also seems to suggest that partial rescission would somehow harm
   certain victims, thereby violating their right to be treated with “respect for [their] dignity and
   privacy.” Gov’t Remedies Submission at 21 (citing 18 U.S.C. § 3771(a)(8)). As explained in Part
   II.A.2, supra, partial rescission of the NPA’s immunity provisions forbidding prosecution of
   Epstein’s crimes against Jane Doe 1, Jane Doe 2, and other victims who are willing to participate
   in a prosecution inflicts no harm on other victims.

                                                    25
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 29 of 71




   unique situation in the annals of American jurisprudence where prosecutors agreed with a criminal

   to keep innocent victims in the dark about what was going on. In these exceptional circumstances,

   partially rescinding the resulting immunity provisions is not some kind of “reward” to the

   Government but rather the natural consequence of the CVRA’s direction to this Court that it “shall

   ensure” that the victims’ rights are respected. 18 U.S.C. § 3771(b)(1). And to ensure that the

   Government does not somehow end up believing that the Court is “rewarding” its illegal behavior,

   Jane Doe 1 and Jane Doe 2 have asked for a variety of additional remedies that would prevent any

   misimpression, such as awarding monetary sanctions against the Government and attorneys’ fees

   for the victims’ attorneys. See generally Part II.C.4, infra.

                  5.      The Court Should Enter an Order Rescinding the NPA’s Immunity
                          Provisions for Epstein’s Crimes Against Jane Doe 1, Jane Doe 2, and
                          Any Other Victims Who Request Rescission.

          To sum up this discussion of the partial rescission remedy, it may be useful to conclude

   with a precise description of what kind of order the Court should enter under the CVRA. For the

   reasons given above, the Court should immediately enter an order declaring that the three

   “immunity provisions” 8 in the NPA are null and void to the extent that they preclude federal

   prosecution of any federal crimes (including conspiracy) committed by Epstein (and his

   coconspirators) against the two petitioners in this case in the Southern District of Florida – i.e.,

   against Jane Doe 1 and Jane Doe 2. The Court should also extend to other Epstein victims a similar

   opportunity to have the immunity provisions barring prosecution of Epstein’s federal crimes

   against them in the Southern District of Florida declared null and void. The simplest way to do


          8
            Jane Doe 1 and 2 precisely identified the three sentences in the NPA that constitute the
   “immunity provisions” that would be covered by the order. See Jane Does’ Remedy Submission
   at 13-14 n. 5.

                                                    26
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 30 of 71




   this is for the Court to direct the Government to provide notice to all Epstein’s dozens and dozens

   of victims (through legal counsel if possible) of the opportunity to have their immunity provisions

   declared invalid as well. The Court could set a 45-day period for any victim to make such a

   request.   Thereafter, the Court would enter an order of rescission regarding the immunity

   provisions involving crimes in the Southern District of Florida against Jane Doe 1, Jane Doe 2,

   and any other victim who has made a rescission request. This partial rescission approach would

   vindicate the CVRA rights of all of Epstein’s victims and treat all of the victims with “fairness,”

   as required by the CVRA, 18 U.S.C. § 3771(a)(8).

                  6.      If Partial Rescission of the NPA is Impossible, Then the Court Must
                          Award the Remedy of Total Rescission.

          For all the reasons explained above, the Court should award a partial rescission remedy.

   If, however, the Government’s argument is correct that partial rescission is not an available

   remedy, then Jane Doe 1 and 2 ask the Court to award the remedy of total rescission – i.e.,

   invalidation of the entire NPA. If the Court faces an all-or-nothing choice, it must invalidate the

   illegal agreement rather than vindicate it.

          Whether the Court will ever need to make an all-or-nothing decision is unclear. Jane Doe

   1 and 2 have asked for partial rescission as a remedy. In order for the issue of total rescission to

   become more than a theoretical conjecture, Epstein must himself ask to have the entire NPA

   invalidated – a request that would obviously subsume Jane Doe 1 and 2’s partial rescission request.

   Until this happens, the Government’s suggestion that total rescission may be required is premature.

   Certainly at this juncture, the Government lacks “standing” to argue on behalf of further

   modifications to the NPA beyond what Jane Doe 1 and 2 seek. If the Court determines that it can



                                                   27
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 31 of 71




   grant a partial rescission remedy, Epstein may decide not to seek further invalidation of the

   agreement.

          If an all-or-nothing choice arises, the Government seems to suggest that the Court should

   validate the entire NPA rather than annul it. But leaving the NPA intact is not an available option

   for this Court. Congress has not permitted judges to balance away the crime victims’ rights,

   dispensing with them whenever some other exigency of the moment seems more important.

   Instead, as explained above, see Part I.B, supra, Congress has already directed that courts “shall

   ensure” that victims’ CVRA rights are fully protected. 18 U.S.C. § 3771(b)(1). Here, the only

   way to “ensure” the protection of Jane Doe 1 and 2’s right to confer about prosecuting Epstein’s

   (and his coconspirators’) sex crimes in the Southern District of Florida is to eliminate the immunity

   provisions that prevent them from meaningfully conferring with the Government about a criminal

   prosecution here. Indeed, this Court has previously so held, noting that, if Jane Doe 1 and 2 could

   establish a violation of their right to confer, then rescission of the immunity provisions would be

   required so that they could have “the full unfettered exercise of their conferral rights at a time that

   will enable the victims to exercise those rights meaningfully.” DE 189 at 9.

          Proceeding in this fashion is exactly what Congress expected when it enacted the CVRA.

   As Senator Kyl explained, “it is the clear intent and expectation of Congress that the district . . .

   courts will establish procedures that will allow for a prompt adjudication of any issues regarding

   the assertion of a victim’s right, while giving meaning to the rights we establish.” 150 CONG. REC.

   22953 (Oct. 9, 2004) (statement of Sen. Kyl) (emphases added). On the proven facts of this case,

   rescission of the NPA’s immunity provisions – whether partially or totally – is the only way to

   “give meaning” to Jane Doe 1 and 2’s rights to confer about charges in this district.


                                                     28
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 32 of 71




           While Congress has required this Court to rescind the NPA’s immunity provisions – in

   their entirety, if need be – we hasten to add that this outcome is also desirable public policy. If the

   NPA were entirely invalidated, Epstein might in theory have an argument that he should be entitled

   to withdraw his Florida state plea and consequent sex offender registration. But Epstein would

   have “unclean hands” in advancing such an argument, given that he instigated the plan to violate

   the CVRA and conceal the NPA. In light of those facts, it seems dubious that the Florida courts

   would permit him to capitalize on his own wrongdoing and withdraw his guilty plea.

           In any event, this “risk” that Epstein might be allowed to back out of his low-level state

   court plea would be clearly outweighed by the prospect that the federal government will finally

   bring Epstein and his coconspirators to justice for numerous federal sex trafficking crimes in

   Florida. Despite having more than eleven years to do so, the USADO-SDFL has never attempted

   to justify its non-prosecution arrangement with Epstein. Perhaps this is because the Epstein NPA

   is widely regarded as one of the worst deals in the history of American criminal justice. See, e.g.,

   The Cowardly Labor Secretary: A Judge Says That as a Prosecutor, Alexander Acosta Broke the

   Law to Help a Powerful Man Accused of Abusing Girls, N.Y. TIMES, Mar. 17, 2019 (describing

   the NPA as “a deal so sweet it would rot your teeth” and “a betrayal of countless young women –

   the full tally of Epstein’s victims remains unknown – who’d already had their bodies violated and

   their innocence destroyed”); Ridiculously Lenient Acosta/Epstein Plea Deal Demands a Federal

   Investigation, MIAMI HERALD, Dec. 15, 2018 (“A top federal prosecutor – Alex Acosta – let

   Epstein’s attorneys call the shots. Epstein goes to jail for just over a year – on two prostitution

   charges, instead of, possibly for the rest of his life. . . . The sweetheart deals put an end to a federal

   investigation likely to end in an indictment for Epstein for international sex-trafficking . . . . At


                                                      29
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 33 of 71




   least 30 U.S. lawmakers, on both sides of the aisle, have rightly requested an investigation to get

   to the bottom of this cesspool.”).

          Yesterday’s indictment in the Southern District of New York demonstrates plainly that the

   USAO-SDFL could have easily filed federal charges in this district more than a decade ago. 9 The

   New York prosecutors have crafted an indictment based on three identified Epstein victims – while

   the prosecutors in Florida were presented with more than three dozen victims in this district. And

   yet, for mysterious reasons never explained, the USAO-SDFL decided not to prosecute Epstein –

   and for good measure to give immunity in this district to all of his unidentified “coconspirators.”

          Under either a partial or total rescission decision, the Government will become free to

   prosecute Epstein’s and his coconspirators’ numerous federal felonies (including conspiracy) in

   this district. Indeed, the Government reports in its brief that in recent years “the Department of

   Justice has made combatting human trafficking and child exploitation a national priority.” Gov’t

   Remedies Resp. at 4 (collecting examples). And the Government claims it has made a firm

   commitment “to combat human trafficking and crimes against children and fully support and

   protect victims of [these] crime[s].” Id. at 6. If so, then Epstein’s Florida’s victims have nothing

   to fear from total rescission of the NPA. Yesterday’s indictment in New York demonstrates that

   the Epstein case is the proverbial “slam dunk.” Epstein’s crimes in this district could likewise be

   swiftly and severely prosecuted here and would be on any fair-minded assessment of the evidence

   free from secret deals and private “breakfast meetings.” Now that the national spotlight is on the



          9
             And yesterday’s charges have only increased the troubling concerns about the agreement.
   See, e.g., Who Protected Jeffrey Epstein? Mr. Epstein Is Not the Only One Due a Reckoning with
   Justice, N.Y. TIMES, July 8, 2019. Literally dozens of other similar questioning articles appeared
   in media sources from around the country yesterday.

                                                   30
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 34 of 71




   USAO-SDFL, we have confidence that it will do the right thing … if given the opportunity. Any

   argument to the contrary would seemingly be premised on that notion that the Office would abuse

   its discretion – something this Court should not presume.

           A prosecution of Epstein in this district after the NPA’s total rescission will not somehow

   invade the privacy of unwilling victims. To prove Epstein’s guilt, the USAO-SDFL would have

   available to it a mountain of evidence – and multiple willing victims. Just as prosecutors in the

   USAO-SDNY had no difficulty finding victims willing to come forward, prosecutors here could

   easily assemble a “coalition of the willing” – or, more likely, an army of the willing – who could

   testify, if necessary, at any federal criminal trial in the Southern District of Florida.

           Nor will total rescission cause financial harm to Epstein’s victims. The Government

   vaguely alludes to this possibility (Gov’t Remedies Resp. at 14), but never presses the point.

   Presumably this is because it has now become apparent that the NPA’s supposedly generous

   compensatory provisions were, if anything, more useful to Epstein than his victims. Many victims

   chose not to use those provisions. And those who did were, no doubt, forced to do so because the

   Government failed to secure a criminal conviction for Epstein – thereby depriving the victims of

   both statutorily required restitution, see 18 U.S.C. § 3663A, and a conviction for sex trafficking

   crimes that could have served as the predicate for liability in a civil case to collect both

   compensatory and punitive damages. Indeed, the NPA specifically required any victim seeking

   compensation to “waive any other claim for damages, whether pursuant to state, federal, or

   common law.” NPA at ¶ 8. Moreover, the emails exchanged between prosecutors and defense

   attorneys in this case make clear that one of the very purposes of the compensation provisions was

   to try to keep Epstein’s victims away from highly skilled Florida tort lawyers, who could likely


                                                     31
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 35 of 71




   have obtained more substantial compensation for the victims. See, e.g., DE 361 at 21 (line

   prosecutor explaining that she “just [has] a bias against plaintiffs’ attorneys”). And finally, as

   noted above, Epstein would have “unclean hands” in any effort to back out of the financial

   commitments he has previously made under the NPA. Whether he would even attempt to do so is

   speculative, because the NPA’s provisions limited the awards victims could receive to amounts

   far below what likely would have been recovered through civil suits against him.

          But the Court need not trace out all theoretical ramifications of a partial or total rescission

   decision, both favorable and unfavorable. The only parties before the Court are Jane Doe 1 and

   2. To vindicate their CVRA rights, they both support rescission, either partial or total as may be

   appropriate. Indeed, with regard to other Epstein victims, as the Court will recall, two additional

   victims – Jane Doe 3 and 4 – attempted to intervene in this action more than four years ago. See

   DE 280 and 311. In response to the attempted intervention, the Government strenuously objected

   to expanding this case beyond Jane Doe 1 and 2. DE 290. Indeed, the Government explained that

   it had provided a notice about this lawsuit to the victims covered by the NPA in September 2008.

   DE 290 at 4. The Government argued that Jane Doe 3 and 4 had “unduly delayed” (id. at 8) in

   attempting to intervene in this case in 2015.

          The Court ultimately agreed with the Government, denying the efforts of the two new

   victims to join the case. DE 324 at 8-10. The Court concluded that the other victims could offer

   “evidence” regarding “whether the Government violated the rights of Jane Doe 1, Jane Doe 2, and

   all other similarly situated victims. Id. at 9. But the Court also held that the participation of other

   victims was unnecessary to reach a proper resolution in this case. See id. at 9-10. In light of this

   previous holding that Jane Doe 1 and 2 alone present the issues in this case, this case is currently


                                                     32
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 36 of 71




   postured with a request from the only petitioners for rescission of the NPA’s immunity provisions

   blocking prosecution in the Southern District of Florida – and the Court must decide the case as

   presented to it by Jane Doe 1 and 2. 10

          For all these reasons, if the Court is unable to award Jane Doe 1 and 2 their requested

   remedy of partial rescission of the NPA, it should award them the remedy of total rescission.

                  7.      Yesterday’s New York Indictment Provides No Basis for Denying Jane
                          Doe 1 and 2 an Opportunity to Seek a Prosecution in this District.

          Yesterday’s indictment of Epstein in the Southern District of New York provides no reason

   for this Court to decline to give Jane Doe 1 and 2 the rescission remedy to which they are entitled

   in the Southern District of Florida. To be sure, that indictment is an important and laudable step

   towards holding Epstein accountable for his sex trafficking crimes committed in that district. But

   unsurprisingly, the indictment there is limited, specifically mentioning only three victims –

   identified as “Minor Victim 1,” “Minor Victim-2,” and “Minor Victim-3.” See Indictment at 8-



          10
               In its response, the USAO-SDFL vaguely alludes to “ongoing” discussions with
   unidentified victims and the possibility that “it will seek leave to make a supplemental filing
   summarizing the steps taken to confer with victims and the victims’ opinions on a proper remedy
   to ensure that their diverse voices are heard.” Gov’t Remedies Resp. at 16. Counsel for Jane Doe
   1 and 2 are also conducting “ongoing” discussions with victims (and their legal counsel) about
   how to properly resolve this case – discussions that have informed this filing. But at some point,
   this long-running case needs to be concluded. Any effort by the USAO-SDFL to use its “ongoing”
   discussions as a basis for “supplemental” submissions would no doubt require supplemental
   responses from the other parties to this case and perhaps a reopening of this Court’s earlier decision
   not to allow Jane Doe 3 and 4 to intervene.
           It is also hard to understand what significant new information the USAO-SDFL could
   provide through a supplemental filing, given that it appears that the Office had already conferred
   with many victims when it filed its remedy submission. See Gov’t Remedies Resp. at 7 & n.12
   (recounting information from Government conferral with more than a dozen victims). In light of
   this background, Jane Doe 1 and 2 see little value that could come from a “supplement” and
   anticipate that they would object to any belated effort to modify and extend this Court’s schedule
   for briefing on remedies.

                                                    33
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 37 of 71




   12, U.S. v. Jeffrey Epstein, No. 19-Crim-490 (S.D.N.Y. indictment unsealed July 8, 2019). While

   the indictment does also appear to encompass other victims were harmed, the extent to which

   further victims will be involved is unclear at this time. Moreover, while the indictment makes

   clear that Epstein conspired with many others to operate his sex trafficking organization, no other

   persons are charged.

          While yesterday’s New York indictment begins to offer a vital measure of justice there, it

   remains important that Epstein’s federal crimes against Florida victims be pursued in this district.

   The legal principle of “vicinage” has constitutional foundation, as it was one of the reasons for the

   American Revolution. In the Declaration of Independence, Thomas Jefferson charged that King

   George III had transported defendants “beyond seas to be tried for pretend offenses.” Such

   concerns led to Article III of the Constitution requiring that “the Trial of all Crimes . . . . shall be

   by Jury; and such Trial shall be held in the State where the said Crimes shall have been committed.

   . . .” U.S. Const., art. III, § 2. This vicinage requirement was later strengthened in the Sixth

   Amendment, requiring that “[i]n all criminal prosecutions, the accused shall enjoy the right to a

   speedy and public trial, by an impartial jury of the state and district wherein the crime shall have

   been committed.” U.S. Const., amend. VI. See generally Drew L. Kershen, Vicinage, 30 OKLA.

   L. REV. 1, 89 (1977) (“if jurors are consistently chosen from the community in which the crime

   was committed – the vicinage – to pass judgment on those alleged crimes, then not only will the

   individual jurors share similar community experience, portending consistent verdicts, but the

   deliberative process of the jury itself shapes and reaffirms a community conscience”); Steven A.

   Engel, The Public’s Vicinage Right: A Constitutional Argument, 75 N.Y.U. L. REV. 1658, 1718

   (2000) (“the local jury is necessary to represent the common knowledge and values of the


                                                     34
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 38 of 71




   community, to legitimate the processes and outcomes of the criminal trial, and to permit the trial

   to heal the social rupture caused by the crime”).

          Without tracing out all the constitutional ramifications, the simple fact remains that

   Epstein’s Florida victims deserve justice in Florida. Epstein and his coconspirators caused great

   harm to victims and their communities in Florida. Accordingly, the Court should rescind the

   “immunity” provisions in the NPA blocking federal prosecution of Epstein and his coconspirators

   in the Southern District of Florida.

          B.      Remedy 2 - Jane Doe 1 and Jane Doe 2 Are Also Entitled to
                  Declaratory Relief to Protect Their CVRA Right to Confer.

          As Jane Doe 1 and 2 explained in their initial remedies submission, a declaratory remedy

   is ancillary to protecting their CVRA right to confer and to properly implementing rescission of

   the specific immunity provisions for specific victims outlined above. The Court should award

   requested remedy 2, declaring that double jeopardy and other constitutional considerations do not

   prevent prosecuting Epstein.

          Rescission of the NPA’s immunity provisions is, of course, not an end in itself but rather a

   means to an end – specifically, a means to giving Epstein’s victims “the same opportunity [as

   Epstein had] to attempt to affect prosecutorial decisions before they became final.” 359 F.Supp.3d

   at 1221. The victims will only have this opportunity to affect the prosecution decision through

   their “reasonable right to confer” with the Government (18 U.S.C. § 3771(a)(5)) if they have a

   genuine opportunity to convince the Government to prosecute Epstein for his crimes against them

   in Florida. Accordingly, the second remedy that Jane Doe 1 and Jane Doe 2 requested was an

   order from this Court that “[i]f after consultation with the victims the U.S. Attorney’s Office

   determines that prosecution of Epstein for crimes committed against Jane Doe 1 and Jane Doe 2

                                                   35
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 39 of 71




   (or any other Epstein victim) is appropriate, the Constitution would permit such a prosecution.”

   Jane Does’ Remedies Submission at 4-5, 19-21.

           Without such a declaration, the Jane Does would not be put back in the same position as

   they would have been had the Government complied with the CVRA. With such a declaration,

   the USAO-SDFL might decide not to prosecution Epstein in Florida for his numerous sex offense

   for spurious constitutional concerns rather than lack of merit to such a prosecution. Or the USAO-

   SDFL might attempt to hide behind phantom constitutional concerns to avoid responsibility for its

   decision. 11

           The Government only tersely responds to victims’ request for remedy 2, arguing briefly

   that Jane Doe 1 and Jane Doe 2 have not cited “any legal basis” for this request. Gov’t Remedies

   Resp. at 21. But, to the contrary, the two Jane Does not only offered an extensive set of case

   citations in general support of this Court’s broad remedial powers (see Jane Does’ Remedies

   Submission at 7-12 (collecting cases)), but also repeatedly cited specific statutory authority for

   this Court to act under the CVRA. See id. at 8, 15 (citing 18 U.S.C. § 3771(b)(1)’s requirement

   for courts to “ensure” that CVRA rights are respected). And, of course, the Declaratory Judgment

   Act provides such authority. See 28 U.S.C. 2201(a)).

           The Government also contends that the victims’ request is improper because “[d]eclaratory

   relief serves only to clarify the factual relationship between the parties and does not serve to make

   factual determinations.” Gov’t Remedies Resp. at 21-22 (citing Medmarc Cas. Ins. Co. v. Pineiro

   & Byrd PLLC, 783 F. Supp. 2d 1214, 1216 (S.D. Fla. 2011) (Marra, J.)). But the Government’s



           11
            Epstein may also attempt to compound this problem, by raising constitutional arguments
   on his own.

                                                    36
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 40 of 71




   own authority proves the appropriateness of declaratory relief. As this Court explained in

   Medmarc, district courts are empowered under the Declaratory Judgment Act, after the filing of

   an appropriate pleading, to “declare the rights and other legal relations of any interested party

   seeking such declaration, whether or not further relief is or could be sought.” 783 F.Supp.2d at

   1216 (citing 28 U.S.C. 2201(a)). District courts possess “ample” discretion when exercising this

   declaratory power. Id. (citing Kerotest Mfg., Co. v. C–O–Two Fire Equip. Co., 342 U.S. 180, 183–

   84 (1952) (“an ample degree of discretion, appropriate for disciplined and experienced judges,

   must be left to the lower courts” in their decision to adjudicate declaratory judgment claims).

          To be sure, as this Court cautioned, the Declaratory Judgment Act is not designed to make

   factual determinations regarding improper acts that a party may “have committed in the past.”

   Sierra Equity Group, Inc. v. White Oak Equity Partners, LLC, 650 F.Supp.2d 1230, 1213 (S.D.

   Fla. 2009) (Marra, J.). Rather than adjudicate past conduct, the Declaratory Judgment Act is

   designed to permit controversies “to be settled before they ripen into violations of law or a breach

   of contractual duty.” Id. at 1230.

          In remedy 2, Jane Doe 1 and Jane Doe 2 do not seek “factual determinations” about the

   Government’s past conduct – such determinations are unnecessary given the Court’s previous and

   extensive findings of fact in granting the victims’ summary judgment motion. Rather, Jane Doe 1

   and Jane Doe 2 simply request that the Court lay the groundwork for future conferral with the

   USAO-SDFL about prosecuting Epstein in Florida. Without the Court laying that foundation now

   through a declaratory judgment, the victims’ CVRA rights will not be fully protected, as the

   conferral would be improperly tainted by irrelevant constitutional concerns.




                                                   37
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 41 of 71




          Finally, the Government asserts that it “cannot turn back time and put the victims back in

   the position they would have been in a decade ago.” Gov’t Remedies Resp. at 2. But this Court

   can come close. Declaring the immunity provisions to be illegal and unenforceable – and declaring

   that the victims now have the same right to persuade the Government to federally prosecute Epstein

   and his coconspirators in the Southern District of Florida as Epstein previously had to argue to the

   contrary – vindicates the victims’ CVRA rights. For all the reasons explained here, the Court has

   ample authority to enters such an order. Nothing in the Government’s response provides any

   reason for the Court not to discharge its duty under the CVRA to do so.

          C.      Remedies 3 and 4 - Jane Doe 1 and Jane Doe 2 Are Also Entitled to
                  Injunctive Relief to Protect Their CVRA Right to Confer.

          Jane Doe 1 and 2 also requested two forms of injunctive relief. In remedy 3, they requested

   that the Government be enjoined to use its “best efforts” to protect Jane Doe 1 and 2’s rights. See

   18 U.S.C. § 3771(c)(1) (requiring Government’s “best efforts” to secure victim’s rights). In

   remedy 4, they requested that that the Government be enjoined to confer with Jane Doe 1 and 2

   (and all other Epstein victims who request it) about future steps in this case.

          With regard to remedy 3, the Government has now offered to undertake three specific steps

   to attempt to remedy the CVRA violation. See Gov’t Remedies Resp. at 7. Without in any way

   conceding that these steps are sufficient – indeed, Jane Doe 1 and 2 strenuously argue in the pages

   that follow that they are insufficient – Jane Doe 1 and 2 would simple ask that, for remedy 3, the

   Government be enjoined to take these three steps that it has agreed to take.

          With regard to remedy 4, in light of the Government’s offer to confer with Jane Doe 1 and

   2 in the immediate future, they will defer pressing for a further injunction at this time.



                                                    38
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 42 of 71




          D. Jane Doe 1 and Jane Doe 2 Are Entitled to Various Other Forms of Relief.

          For all the reasons just provided, the Court should enter the “rescission,” declaratory, and

   injunctive remedies discussed above. However, as the Government appears to concede, awarding

   a rescission decree in 2019 does not entirely remedy the CVRA violations that occurred in 2007

   and 2008 – in other words, it does not place Jane Doe 1 and Jane Doe 2 (and other victims) in the

   same position as they would have been in had the violation of rights never occurred. As the two

   victims explained in their initial submission, given the passage of time, it will no doubt be more

   difficult to persuade prosecutors to move forward with a prosecution now. Jane Does’ Remedies

   Submission at 22. The Government appears to concede the point that the passage of time makes

   it difficult to restore the victims to the situation that existed when the Government was first

   considering whether to federally charge Epstein for his crimes committed in Florida. See Gov’t

   Remedies Resp. at 16-18.

          To be sure, yesterday’s indictment in the Southern District of New York begins the process

   of holding Epstein accountable for sex trafficking. But that indictment is limited to charges with

   a nexus to the Southern District of New York. And the indictment does not include any of

   Epstein’s coconspirators. Moreover, while a July 2019 indictment brings some measure of comfort

   for Epstein’s victims now, it does not remedy the pain and anxiety caused by the secret agreement

   not to indict Epstein back in September 2007. If anything, yesterday’s indictment only raises

   additional questions about why the USAO-SDFL failed to act more than a decade ago.

          Of course, even where “a court may not be able to return the parties to the status quo ante,”

   so long as “a court can fashion some form of meaningful relief,” it should do so. See Church of

   Scientology of California v. U.S., 506 U.S. 9, 12 (1992). Accordingly, Jane Doe 1 and 2 argued


                                                   39
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 43 of 71




   that they are entitled to additional remedies beyond rescission (Jane Does’ Remedies Submission

   at 22), 12 and the Government implicitly concedes this point in proposing its own additional (albeit

   limited) “remedies.” See Gov’t Remedies Resp. at 30 (arguing that the Government’s proposed

   remedies) would “give the victims a meaningful opportunity to have their voices heard and to

   understand, if not accept, the decisions made in this matter”). The additional remedies sought by

   Jane Doe 1 and Jane Doe 2 are more expansive – and more appropriate – than the limited remedies

   proposed by the Government, and accordingly the Court should generally grant them.

          1.      Remedies 5, 6, and 6 - An Apology, a Meeting with the Former U.S. Attorney,
                  and a Court Hearing.

          Jane Doe 1 and 2 seek three additional remedies (numbers 5, 6, and 7) – i.e., a letter of

   apology, a meeting with the former U.S. Attorney, and a court hearing to address the Court

   regarding the case. Jane Doe 1 and 2 had assumed that Government agreement to these requests

   would be quickly forthcoming. Unfortunately, the victims were mistaken.

                                      Remedy 5 - Letter of Apology

          Jane Doe 1 and 2 specifically requested a letter of apology from the USADO-SDFL. Jane

   Does’ Remedies Submission at 23. They had assumed that because the Court had now firmly ruled

   that the Office’s behavior was illegal, the Office would accept responsibility for its violations and

   let dozens of sex offense victims know that it was sorry for what it had done. The victims had

   assumed that, among their 19 specifically listed remedies, this one would be the least controversial.




          12
               Of course, if for any reason, the Court were to determine that rescission is not a
   permissible remedy in this case, then Jane Doe 1 and 2 would be entitled to the additional remedies
   for that reason as well.

                                                    40
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 44 of 71




          Remarkably, however, the USAO-SDFL refuses to take even this simple step towards

   helping Epstein’s victims move forward with their lives. Instead, the Office spends its time and

   energy tracking down unpublished court decisions from remote jurisdictions suggesting that courts

   cannot technically order a litigant to apologize. See, e.g., Gov’t Remedies Resp. at 23 (citing, e.g.,

   Woodruff v. Ohman, 29 F. App’x 337, 346 (6th Cir. 2002) (unpublished)). Indeed, doubling down

   on the point, the USAO-SDFL writes that a “court may not order a defendant to speak in a manner

   that may contravene the beliefs the defendant holds.” Gov’t Remedies Resp. at 23.

          In light of the USAO-SDFL’s intransigence, Jane Doe 1 and Jane Doe 2 withdraw their

   request that this Court order the Office to apologize. The Government’s pleading makes clear that

   the Office is unapologetic about what it has done – and that any court-ordered “apology” would

   be insincere. But the USAO-SDFL fails to recognize the implications of its obstinacy. Because

   the Office is unwilling to apologize for its illegal past behavior, the victims are entitled to

   additional remedies that address the Office’s past illegality and prevent its future repetition – as

   discussed throughout this submission.

                         Remedy 6 - Meeting with Government Representatives

          Jane Doe 1 and 2 sought an opportunity to personally meet with the current U.S. Attorney

   for the Southern District of Florida and the U.S. Attorney for that Office who personally negotiated

   the Epstein NPA, Mr. R. Alexander Acosta. See Jane Does’ Remedies Submission at 23 (citing

   359 F.Supp.3d at 1207-10 documenting Mr. Acosta’s deep personal involvement in discussions

   with Epstein). In response to this request, the Government vaguely proposes an alternative: “The

   Department of Justice will designate a representative to meet with [Jane Doe 1 and 2] and any

   other Epstein victim who wishes to participate, to discuss the government’s decision to resolve the


                                                    41
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 45 of 71




   Epstein case and engage in an open dialogue about that decision.” Gov’t Remedies Resp. at 7.

   While the Court should (at a minimum) enter an order as agreed by the Government, the Court

   should further direct that the Government “representatives” include Mr. Acosta. Jane Doe 1 and

   2 specifically requested that he be one of the Government’s representatives, since he personally

   (and apparently privately, at a secret “breakfast meeting”) arranged for the NPA deal. See Jane

   Does’ Remedies Submission at 23.

          While Mr. Acosta has chosen not to speak to the Epstein victims previously, he has chosen

   to make public statements – when it is has served his purposes. For example, in a March 2011

   statement released to the media (but not to Epstein’s victims), Acosta claimed that going to trial

   against Epstein would have faced a “reduced likelihood of success.” That claim seemed dubious

   at the time – and yesterday’s indictment in New York casts further doubt on it. Mr. Acosta should

   explain to Epstein’s Florida’s victims why his judgment was so much different than the skilled

   prosecutors in New York. For example, in announcing yesterday’s indictment, the U.S. Attorney

   for the Southern District of New York, Geoffrey Berman, explained that prosecution was required

   because Epstein’s “alleged behavior shocks the conscience.” Kevin McCoy & John Bacon, USA

   TODAY, July 8, 2019, https://www.usatoday.com/story/news/nation/2019/07/08/jeffrey-epstein-

   court-sex-trafficking-charges/1671254001/. Mr. Acosta apparently had a different assessment of

   more numerous and extensive crimes committed by Epstein – and his powerful coconspirators –

   against a larger number of victims in Florida. Jane Doe 1 and 2 (and the other victims) are entitled

   to know why Acosta reached this dubious conclusion.

          The Government had an opportunity to specifically rebut the victims’ request for Acosta

   to attend the meeting and chose not to do so.         Accordingly, the Court should grant this


                                                   42
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 46 of 71




   unchallenged request – rather than allowing the Government to appoint some unidentified

   “representative,” who could be someone without clear knowledge of or responsibility for the

   events surrounding this case. The Government has said that a meeting with the victims is necessary

   to give them “an opportunity for them to understand the true reasons why the government resolved

   the case in the manner it did.” Gov’t Remedies Resp. at 8 (emphasis added). Only Acosta can

   explain the “true reasons” for his decision to deviate from normal prosecutorial practice and

   secretly immunize from federal prosecution in this district Epstein and his many powerful (but

   unidentified) coconspirators.

                                      Remedy 7 - Court Hearing

           Jane Doe 1 and 2 also sought a hearing before the Court in which they (and any other

   Epstein victim) could address the Court regarding the Florida Epstein investigation and its

   resolution – and that intervenor Epstein as well as Mr. Acosta be required to attend this hearing.

   Jane Does’ Remedies Submission at 23-24. In response, the Government did not specifically

   object and, indeed, proposed a “public court proceeding, presided over by this Court, in which

   [Jane Doe 1 and 2], and any other Epstein victim who wishes to participate, can make a victim

   impact statement. That hearing would be handled in a manner similar to the way the Court would

   handle victim impact statements in the context of a criminal sentencing.” Gov’t Remedies Resp.

   at 7.

           The Court should (at a minimum) enter an order directing the hearing that the Government

   has agreed to. But, here again, the Government’s proposal does not go far enough, and the Court

   should adopt the victims’ approach of a hearing with both Epstein and Acosta required to attend.




                                                  43
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 47 of 71




          Before turning to the details of how the hearing should be structured, it is useful to

   determine the purposes that hearing would be designed to serve.            Remarkably, while the

   Government briefly proposes that this Court should hold a hearing where Jane Doe 1 and 2 (and

   the other victims) can participate, it never explains the hearing’s goal.          Presumably the

   Government believes that the hearing would be akin to a sentencing hearing, as it states that the

   Court would conduct the hearing “in a manner similar to way that Court would handle victim

   impact statements.” Against that backdrop, it is therefore useful to understand the purposes victim

   impact statements serve in the criminal justice system. See generally Paul G. Cassell, In Defense

   of Victim Impact Statements, 6 OHIO ST. J. CRIM. L. 611 (2009).

          One of the primary purposes of victim impact statements is to provide information to the

   judge who is imposing a sentence. See id. at 620 (citing Payne v. Tennessee, 501 U.S. 808, 825

   (1991)). For example, the three victims identified in yesterday’s New York indictment will have

   an opportunity to provide an impact statement in New York if Epstein is convicted. But here in

   Florida, it is uncertain (at this time) whether Epstein will be charged and convicted. At this time,

   then, the hearing should serve other purposes. Two additional purposes for such a hearing

   immediately come to mind.

          Apart from changing a criminal sentence, another important purpose of a victim impact

   statement is to drive home to the offender the seriousness of his crimes. See generally Cassell,

   supra, 6 OHIO ST. J. CRIM. L. at 623-25. Thus, “if a victim impact statement helps an [offender]

   understand and gain empathy towards the victim, it may serve as the first step towards his effective

   rehabilitation.” Id. at 623-24.




                                                   44
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 48 of 71




          In light of this purpose for victim impact statements, Epstein should be present during the

   hearing. Jane Doe 1 and 2 specifically asked for his required attendance as part of the hearing they

   proposed. See Jane Does’ Remedies Submission at 23-24 (noting that the Court has jurisdiction

   over intervenor Epstein). In response, the Government stood silent. Accordingly, this request

   should be regarded as unopposed by the Government. Epstein will be filing a submission soon,

   and he will either agree with the request or, if he opposes it, the victims will respond at that time.

          In addition, delivering a victim impact statement can also be important for victims. See

   Cassell, In Defense of Victim Impact Statements, supra, at 621-23; Mary Margaret Giannini, Equal

   Rights for Equal Rites?: Victim Allocution, Defendant Allocution, and the Crime Victims’ Rights

   Act, 26 YALE L. & POL’Y REV. 431 (2008). There may be therapeutic aspects to delivering a

   statement, as victims can benefit from participation and input. See Edna Erez, Who’s Afraid of the

   Big Bad Victim? Victim Impact Statements as Victim Empowerment and Enhancement of Justice,

   CRIM. L. REV., July 1999, at 545, 550-51. But these benefits generally derive from the victims’

   statements being a part of the process – that is making a statement that is “on par with that

   defendants and prosecutors.” Richard A. Bierschbach, Allocution and the Purposes of Victim

   Participation Under the CVRA, 19 FED. SENT’G Rep. 44, 46-47 (2006). Given that the victim

   impact statements will not, at least at this time, be able to influence any actual sentence, it is

   important to structure the hearing so that the victims’ statements can be influential in other ways.

   While having Epstein at the hearing is a way to make the statement potentially influential, another

   way is to require the Mr. Acosta’s attendance. If he attends, the victims would be able to make

   statements directly to Acosta about his role in blocking prosecution in Florida, something that

   could provide therapeutic and other benefits for the victims. Cf. Christine Hauser & Karen Zraick,


                                                    45
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 49 of 71




   Larry Nassar Sexual Abuse Scandal: Dozens of Officials Have Been Ousted or Charged, N.Y.

   TIMES, Oct. 22, 2018 (noting victim impact statements by Olympic gymnastics victims attempting

   to hold others beyond the defendant accountable for what happened).

          Jane Doe 1 and 2 specifically proposed that Mr. Acosta attend the hearing in their

   submission and noted that the Court had jurisdiction over Acosta. See Jane Does’ Remedies

   Submission at 23-24. And – once again – the Government is silent on this request. Accordingly,

   the Court should regard the request as unopposed and grant it. 13

          2. Remedies 8, 9, 10, 11, 12, and 13 - Disclosing Information to the Victims.

          Jane Doe 1 and 2 also seek several additional remedies (numbers 8, 9, 10, 11, 12, and 13)

   related to information about this case – i.e., information about the non-prosecution decision,

   documents presented to the grand jury, FBI information, documents submitted for in camera

   review, and other materials. All of these remedies are also appropriate, and the Court should enter

   an order awarding them to the two Jane Does.

       Remedy 8 - Materials Regarding Why the Government Decided Not to Prosecute Epstein

          Jane Doe 1 and 2 requested materials in the Government’s possession about “why it

   decided not to prosecute Epstein’s crimes” in Florida against his victims. See Jane Does’ Remedies

   Submission at 5 (remedy 8).       In support of this request, the victims explained that if the

   Government had properly conferred with the two Jane Does and other victims back in 2007, the

   victims would likely have known much more about what was happening in their case. Moreover,



          13
              Yesterday’s actions in New York do not change the need for a hearing in Florida. Jane
   Doe 1 and 2 (and Epstein’s other Florida victims) are entitled to this hearing in Florida. Moreover,
   who is specifically covered by the New York indictment and how that case will ultimately play
   out is uncertain at this time.

                                                   46
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 50 of 71




   Congress specifically enacted the CVRA because it found that in case after case “victims, and their

   families, were ignored, cast aside, and treated as non-participants in a critical event in their lives.

   They were kept in the dark by prosecutors too busy to care enough . . . and by a court system that

   simply did not have place for them.” 150 CONG. REC. 7296 (2004) (statement of Sen. Feinstein).

          And the mystery of why no charges have been filed in this district has only deepened, given

   yesterday’s indictment of Epstein in New York. Jane Doe 1 and 2 (and other Florida victims) still

   need to know why Epstein and his coconspirators received such unprecedented leniency in this

   district, whether there was any possible corruption in the process, and what steps will be taken to

   ensure that no such violations of the CVRA will ever occur again in this district in the future.

   Given the eleven years of uncertainty and concealment caused by the Government’s illegal

   behavior, Jane Doe 1 and 2 explained that release of information about the non-prosecution of

   crimes against them (and other Epstein) victims here in the Southern District of Florida was an

   appropriate remedy in this case. See Jane Does’ Remedies Submission at 25.

          In response, the Government does not appear to contest that, had it properly conferred with

   all the victims in 2007, they would have known much more information about their cases. Instead,

   the Government falls back on the refrain that releasing information would somehow “intrude on

   the government’s exercise of discretion.” Gov’t Remedies Resp. at 26. But releasing information

   about why the Government exercised its discretion not to prosecute Epstein in this district in 2007

   in no way interferes with any prosecutorial decision. Instead, allowing the victims to review these

   and other relevant materials simply stops keeping victims “in the dark” about the decision – the

   very CVRA violation that the Court must now remedy.




                                                     47
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 51 of 71




          It bears emphasizing that none of the Government proposed three remedies fully vindicate

   the rights promised to Jane Doe 1 and 2 (and other Epstein victims) – a fact which the Government

   appears to concede. See Gov’t Remedies Resp. at 2 (“we cannot turn back time and put the victims

   back in the position they would have been in over a decade ago . . . .”). Even the other, more

   expansive, remedies proposed by Jane Doe 1 and 2 will not do that. Accordingly, the burden falls

   on this Court (as explained in opening section of this brief) to consider any and all remedial

   proposals.

          Against this need to craft a full and appropriate remedy, all the Government’s other

   arguments against release of information are wide of the mark. For instance, the Government

   claims that the CVRA does “not authorize an unbridled gallop to any and all information in the

   government’s files.” Gov’t Remedies Resp. at 27 (quoting United States v. Rubin, 558 F.Supp.2d

   411, 425 (E.D.N.Y. 2008)). But even assuming that the CVRA creates no specific substantive

   right to discover “any and all” documents in the ordinary case, the limited issue here is whether

   the Court should make documents available to remedy the highly unusual situation where it has

   been proven that the USAO-SDFL illegally kept victims in the dark. Moreover, the victims here

   do not seek an “unbridled gallop to any and all information in the government’s files,” but rather

   (in remedy 8) information specifically about why the USAO-SDFL decided in 2007 not to

   prosecute Epstein’s crimes against his victims in this district. This is the kind of information that

   the victims would have obtained from the USAO-SDFL if that Office had properly conferred back

   in 2007. Releasing such information now seems like the least that could be done to remedy that

   Office’s violation. And releasing this information is entirely consistent with the goals that

   Congress had in mind when adopting the CVRA. See 150 Cong. Rec. S10910-01 (statement of


                                                    48
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 52 of 71




   Sen. Kyl) (Oct. 9, 2004) (“ . . . the victim has a reasonable right to confer with the attorney for the

   government in the case. This right is intended to be expansive. For example, the victim has the

   right to confer with the government concerning any critical stage or disposition of the case. . . .

   Prosecutors should consider it part of their professional responsibility to be available to consult

   with crime victims about concerns the victims may have which are pertinent to the case, case

   proceedings or dispositions.”).

          The Government makes no claim that collecting these materials would be burdensome or

   otherwise inappropriate. Accordingly, the Court should grant Jane Doe 1 and 2’s remedy 8.

                                     Remedy 9 - Grand Jury Materials

          As a remedy for the Government’s failure to confer, Jane Doe 1 and 2 also sought release

   of certain grand jury materials. See Jane Does’ Remedies Submission at 5-6 (remedy request 9).

   The two victims developed an extensive argument for release of the materials as a remedial

   measure under several different theories, including both Fed. R. Crim. P. 6(e) and the Eleventh

   Circuit’s “special circumstances” doctrine. Id. at 25-27.

          In a four-sentence response, the Government argues that this Court should reject Jane Doe

   1 and 2’s request. Gov’t Remedies Resp. at 27-28. But the Government responds only to the Jane

   Doe 1 and 2’s Rule 6(e) argument. Id. And the only reason that the Government gives for its

   position is the claim that this Court has previously rejected the victims’ argument back in 2015.

   See id. at 28 (citing DE 330 at 7-10).

          The Government’s undeveloped argument essentially leaves Jane Doe 1 and 2’s arguments

   unchallenged. For starters, this Court has not previously rejected the victims’ argument – for the

   simple reason that Jane Doe 1 and 2’s May 2019 remedy submission was their first opportunity to


                                                     49
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 53 of 71




   make this request. Back in 2015, Jane Doe 1 and 2 advanced a discovery argument that they

   needed access to grand jury materials in order to prove the Government’s CVRA violation. See

   DE 330 at 1-3 (describing discovery related background to the requests at issue). Ultimately the

   Court concluded that Jane Doe 1 and 2 had not demonstrated that they needed the documents to

   prove their case. DE 330 at 8 (holding that the materials did not bear on the Government’s failure

   to confer).

          Of course, the Court’s 2015 ruling has now proven to be prescient; the victims did not need

   the materials to prove any failure to confer – as the Court’s February 2019 summary judgment

   opinion to that effect confirms. But following this Court’s ruling, Jane Doe 1 and 2 now seek the

   same materials as a means of remedying the fact that the Government illegally kept them in the

   dark earlier. And Jane Doe 1 and 2 provided specific reasons why releasing the materials was

   appropriate as a remedy. Because the Government has not substantively responded in any way to

   the two victims’ arguments, it should grant their request even under traditional Rule 6(e) standards.

          In addition to arguing for release of the materials under Rule 6(e), Jane Doe 1 and 2

   provided specific arguments why the materials should be released under the Eleventh Circuit’s

   three-prong “special circumstances” doctrine. See Jane Does’ Remedies Submission at 26-27

   (citing, inter alia, Pitch v. United States, 915 F.3d 704, 708 (11th Cir. 2019)). The Jane Does

   provided substantive arguments demonstrating why they satisfied each of the three prongs. And

   the Government did not contest those arguments in any way.

          Accordingly, the Court should also find that Jane Doe 1 and 2 have advanced an

   uncontested argument for release of the materials and order release of the materials under the




                                                    50
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 54 of 71




   Eleventh Circuit’s doctrine. Here again, providing the materials is not difficult, as they have been

   collected and submitted to the Court previously for in camera review. See DE 330.

           This may be the appropriate point to respond to the Government’s vague assertion of “law

   enforcement investigative” privilege. See Gov’t Remedies Resp. at 28-29. It is unclear what

   specific documents the Government is claiming are covered by this privilege. For instance, with

   regard to the grand jury information just discussed, it seems likely that much of the information

   would be substantive information or testimony about Epstein’s crimes – not information somehow

   disclosing “law enforcement techniques and procedures.” Gov’t Remedies Resp. at 28. But in

   any event, when the Government invokes a privilege, it has “the burden of proving that a [privileged]

   relationship existed and that the particular communications were confidential.” Bogle v. McClure, 332

   F.3d 1347, 1358 (11th Cir. 2003). Of course, these are factual propositions that must be established

   through evidence — not mere assertion. See, e.g., Brown v. City of Margate, 842 F. Supp. 515, 520

   (S.D. Fla. 1993) (holding that the city failed to carry its burden to prove attorney-client relationship),

   aff’d, 56 F.3d 1390 (11th Cir. 1995). And the Government (like any other litigant) must provide a

   privilege log when it asserts privilege over materials at issue. See Fed. R. Civ. P. 26(b)(5). Indeed,

   as the Court is well aware from earlier proceedings in this case, it has ordered a privilege log when

   privileges have been at issue. See, e.g., DE 190 at 2.

           Against that backdrop, this Court must reject the Government’s ambiguous and general

   invocation of some sort of “law enforcement investigative privilege.” Most obviously, the

   Government has simply failed to establish the factual predicate for any such privilege. The proper

   procedure for establishing a predicate is through filing affidavits or other similar evidence – the

   approach that the Government previously followed. See, e.g., DE 238-1 (affidavit regarding


                                                      51
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 55 of 71




   deliberative process privilege) and DE 243-1 (same). And, of course, even had the Government

   filed such affidavits, it would be necessary to link them to a privilege log on a document-by-

   document basis. Here again, the Government has not even attempted to so – meaning that Jane

   Doe 1 and 2 have no opportunity whatsoever to contest the Government’s privilege argument. 14

          A fair opportunity to challenge the Government’s argument is particularly important with

   regard to the alleged law enforcement privilege, because it is (at most) a qualified privilege – which

   can be overridden by the competing concerns. See Tuite v. Henry, 98 F.3d 1411, 1418 (D.C. Cir.

   1996). Here the competing concern is, obviously, remedying a violation of the Crime Victims

   Rights Act. But because the Government has failed to provide a privilege log and supporting

   affidavits for the facts undergirding its privilege assertion, Jane Doe 1 and 2 have been denied the

   opportunity to challenge, on a document-by-document basis, the Government’s assertion – and

   correspondingly, the Government has failed to carry its burden of proof. Given the Government’s

   failures, the Court should reject the Government’s privilege assertion as a basis for withholding

   any documents.

                                       Remedy 10 – Victim’s 302s.

          Jane Doe 1 and 2 also requested, on behalf of themselves (and other similarly situated

   Epstein victims) release of unredacted copies of the reports of FBI investigative interviews with


          14
               For some reason, the Government briefly refers to the Freedom of Information Act
   (FOIA), which contains certain restrictions on the kind of information that the public can obtain
   about a criminal case. See Gov’t Remedies Submission at 28-29. But clearly Jane Doe 1 and 2 –
   recognized victims of Epstein’s sex crimes – stand on different footing from members of the
   general public. For example, Jane Doe 1 and 2 have CVRA rights that the Government illegally
   violated, a violation which this Court must now remedy. And, in addition, any application of
   FOIA’s restrictions on release of information would depend on the Government proving the factual
   point that the conditions supporting the restrictions apply – a factual premise that is entirely
   lacking.

                                                    52
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 56 of 71




   them – i.e., release to them of their own personal “302’s”. See Jane Does’ Remedies Submission

   at 6 (remedy 10). The Government does not specifically contest this request. Given the passage

   of time that has occurred due to the Government’s intransigence in this case, each victim should

   at least – at minimum – be able to read the unredacted report of what she told the FBI in Florida

   in 2006 and 2007.

          To avoid any confusion, in this request, the two victims are only asking for release of their

   302’s to them. So, for example, Jane Doe 1 requests that the Court release to her the FBI 302 of

   her interview with the FBI. Jane Doe 2 would receive the same thing – her FBI 302 upon request.

   And the same would be the case, upon request, for Jane Does 3, 4, 5, etc.

          The Government is not in any harmed by this request. And it is helpful to individual

   victims to see what they themselves reported to the FBI back when this case was being investigated.

   No contrary argument having been provided, the 302’s should be released.

                             Remedy 11 – Materials Submitted In Camera.

          For the reasons explained above in connection with remedy 8, the Court should also release

   to Jane Doe 1 and 2 all materials submitted to it in camera.

                  Remedy 12 - Materials Over Which the Government Has Waived Privilege

          Another one of Jane Doe 1 and 2’s informational requests (proposed remedy 12) is also

   entirely unopposed. Jane Doe 1 and 2 have long been attempting to obtain certain materials

   involving prosecutorial deliberations submitted to the Court for in camera review.             The

   Government argued that these materials were protected through work product and other privileges.

   And yet in response to Jane Doe 1 and 2’s summary judgment motion, the Government made many

   representations about its internal deliberations, claiming that these deliberations involved nothing


                                                   53
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 57 of 71




   but benign intentions. Whatever else may be said about these claims, the Government surely

   waived work product and other protections. See generally Jane Doe 1 and 2’s Motion for Finding

   of Waiver of Work Product and Similar Protections and for Production of Documents, DE 414.

          In reviewing this motion, this Court previously concluded that it did not need to reach the

   issue of waiver of privilege “[g]iven . . . the Court’s . . . ruling in favor of [Jane Doe 1 and 2] on

   [the summary judgment motions].” 359 F.Supp.2d at 1213 n.3. But the Court specifically stated

   that Jane Doe 1 and 2 “may reassert this argument if and when appropriate.” Id. In part I.C, supra,

   the victims did reassert their argument.

          In addition to specifically reasserting here their motion found in DE 414, previously in

   their remedies submission, Jane Doe 1 and 2 also specifically reasserted their argument as a

   remedial measure. See Jane Does’ Remedies Submission at 27-29. Indeed, to avoid any confusion,

   the two victims recounted the Court’s statement that they could reassert their argument if and when

   appropriate. The victims directed stated that “[t]he time for reasserting this argument has arrived.”

   Id. at 28. And Jane Doe 1 and 2 listed this request very specifically as remedial request 12 (“The

   Government shall within 30 days provided to Jane Doe 1 and Jane Doe 2 . . . all materials covered

   by the motion filed in DE 414”). And they provided specific justifications for the release of these

   materials as remedial measure, in addition to reasserting the waiver arguments previously made.

   See Jane Does’ Remedies Submission at 27-29.

          The Government makes no specific response to this requested remedy. As discussed in

   Part II.D.2, supra, the only conceivably responsive argument from the Government is its vague

   “law enforcement privilege” argument. For the reasons discussed above, that undeveloped

   argument provides no basis for the Court to deny release of the requested materials. Moreover,


                                                    54
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 58 of 71




   as relevant to requested remedy 12, any investigative privilege claim is obviously off target for

   most of the documents sought. Law enforcement privilege covers “law enforcement techniques

   and procedures” (Gov’t Remedies Submission at 28), while the target documents in DE 414 are

   documents regarding deliberations by prosecutors. Nor has the Government provided a proper

   privilege log to invoke this claim. And, for the reasons Jane Doe 1 and 2 explained in DE 414

   (and in their reply, DE 422), the Government has waived any applicable privileges over these

   materials, and the Government does not argue otherwise.

          In sum, the Government does not substantively contest Jane Doe 1 and 2’s remedy request

   12. Accordingly, the Court should release to Jane Doe 1 and 2 all documents covered by DE 414.

                              Remedy 13 – Materials Covered by DE 348

           Finally, one other informational remedy is unopposed. Jane Doe 1 and 2 requested that

   the Court release the materials covered by DE 348. See Jane Does’ Remedies Submission at 6

   (request 13). Jane Doe 1 and 2 observed that they had previously explained in detail why that

   information was important to understanding what had happened to them. Id. at 29 (citing DE 348).

   Jane Doe 1 and 2 noted that this Court has previously found it was unnecessary to reach this motion

   because it was granting summary judgment in favor of the Jane Does, denying the motion for

   release of materials “without prejudice.” 359 F.Supp.2d at 1222. Accordingly, Jane Doe 1 and 2

   reasserted their request for the information as an appropriate remedy. Jane Does’ Remedies

   Submission at 29.

          The Government does not even discuss requested remedy 13 (or DE 348) in its response,

   much less specifically object to this remedy. Accordingly, the Court should grant this remedy.




                                                   55
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 59 of 71




          3. Remedy 14 - Educational Remedies.

          Jane Doe 1 and 2 also seek an additional remedy (remedy 14) related to educating

   prosecutors in the USAO-SDFL about protecting victims’ rights. The Government has acquiesced

   to this request, agreeing to provide additional training to that Office. See Gov’t Remedies Resp.

   at 7. Accordingly, this Court should simply order what the Government has agreed to do.

          4. Remedies 15, 16, and 17 - Miscellaneous Remedies

          Jane Doe 1 and 2 also seek three additional categories of remedies (remedies 15, 16, and

   17 above) of a miscellaneous nature, including monetary sanctions (remedy 15), restitution to

   victims (remedy 16), and attorneys’ fees (remedy16). The Court should also award these remedies.

                                   Remedy 15 – Monetary Sanctions

          Jane Doe 1 and 2 requested that the USAO-SDFL be directed to pay a monetary sanction,

   in an amount to be determined following a hearing before the Court, to Jane Doe 1 and Jane Doe

   2 or to any appropriate entity that they may direct or that the Court may find is appropriate. Jane

   Does’ Remedies Submission at 30. The Government responds with just three sentences, arguing

   that this is a request for damages – precluded by 18 U.S.C. § 3771(d)(6), which provides that the

   CVRA does not “authorize a cause of action for damages.”

          But as Jane Doe 1 and 2 made clear, they were not seeking damages – and they did not

   attempt to quantify any damage or other losses that they suffered as a result of the Government’s

   illegal behavior. Instead, they made clear they were seeking sanctions for the Government’s

   failure to comply with the law. Jane Does’ Remedies Submission at 30. “Damages” and

   “sanctions” are two very different things. Compare BLACK’S LAW DICTIONARY 471 (10th ed.)

   (defining “damages” as money ordered to be paid to “a person as compensation for loss or injury”)


                                                   56
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 60 of 71




   with id. at 1541 (defining a “sanction” as a “provision that gives force to a legal imperative by . . .

   punishing disobedience”). Because the only argument that the Government advances is that

   remedy 15 is an impermissible claim for “damages” – and because that argument is demonstrable

   false – the Court should grant this remedy.

          The Government does not dispute Jane Doe 1 and 2’s point that “a traditional means for

   enforcing rights through the imposition of sanctions for failure to comply with a law.” Jane Does’

   Remedies Submission at 30. Indeed, the “inherent power” of the courts “to police those appearing

   before them” is well recognized, specifically the power “to sanction a party who has acted in bad

   faith, vexatiously, wantonly, or for oppressive reasons.” Purchasing Power, LLC v. Bluestem

   Brands, Inc., 851 F.3d 1218, 1223 (11th Cir. 2017). Sanctions can be imposed under the Court’s

   inherent power to “justly punish” an offending party and to “deter others from engaging in similar

   conduct.” Martin v. Automobili Lamborghini Exclusive, Inc., 307 F.3d 1332, 1337 (11th Cir.

   2002). And with regard to the CVRA in particular, Congress has indicated its “clear intent and

   expectation of Congress that the district . . . courts will establish procedures that will . . . giv[e]

   meaning to the rights we establish.” 150 CONG. REC. 22953 (Oct. 9, 2004) (statement of Sen. Kyl).

   A monetary sanction will give meaning the victims’ right to confer which the Government

   deliberately violated, thus both punishing the Government’s improper actions in this case and

   deterring such action in the future. Accordingly, the Court should impose a monetary sanction. 15

                            Remedy 16 – Restitution Paid by the Government




          15
            As explained below in connection with remedy 17, an award of attorneys’ fees is also
   permissible as a sanction.

                                                     57
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 61 of 71




          Jane Doe 1 and 2 also asked the Court to award to them (and all other Epstein victims who

   so request) restitution, payable by the Government. Jane Does’ Remedies Submission at 30-31.

   In its brief response, the Government asserts this request is for impermissible “damages.” Gov’t

   Remedies Resp. at 29. But here again, the terms “damages” and “restitution” are very different.

   The CVRA does not preclude an award of restitution. And this Court has authority to make such

   an award under 18 U.S.C. § 3771(b)(1), as part of its CVRA enforcement power. The Court should

   accordingly order the Government to pay restitution, in amounts to be determined through the

   normal process.

                                       Remedy 17 – Attorneys’ Fees

          Jane Doe 1 and 2 also asked for an award of attorneys’ fees to their attorneys who have

   handled this case. Jane Does’ Remedies Submission at 31-32 (remedy 17). 16 In its three-sentence

   response, the Government argues only that the doctrine of sovereign immunity bars such an award.

   See Gov’t Remedies Resp. at 30.

          Before turning to the sovereign immunity issue, it is important to understand that the

   Government’s limited response concedes important facts relating to the attorneys’ fees request. In

   particular, Jane Doe 1 and 2 explained in their initial remedies submission why such an award of

   fees was “just and proper.” Jane Does’ Remedies Submission at 31-32. They noted that they have

   devoted several thousand hours of legal time to vindicating the rights of Jane Doe 1 and 2 (and

   other Epstein victims), litigation efforts that have benefitted the public. Indeed, if the Court fails

   to award attorneys’ fees, the result will surely be to dramatically discourage the enforcement of




          16
               The attorneys’ fees would, of course, only involve this CVRA case, not any other matter.

                                                    58
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 62 of 71




   victims’ rights in other cases, as the Government can warn other attorneys that they may face

   prohibitive financial expenditures if they attempt to vindicate the CVRA rights of victims.

          In addition, Jane Doe 1 and 2 explained that an attorneys’ fees award was particularly

   appropriate in this case, because the Court’s earlier findings demonstrated that the Government

   had engaged in vexatious or oppressive litigation – or, at the very least, that the Government was

   estopped from denying that such litigation had occurred. See Jane Does’ Remedies Submission at

   31-32. Indeed, this litigation has now gone on for longer than a decade, with the Government

   refusing to stipulate to undisputed facts (see DE 41 at 2-4), unfairly forcing Jane Doe 1 and 2 to

   prove the Government’s concealment of the NPA. Here again, the Government did not raise any

   substantive response to the Jane Does’ arguments.

          Rather than contest the fairness and justness of an attorneys’ fees award – or the underlying

   factual basis for such an award – the Government raises only a single argument: sovereign

   immunity. Gov’t Remedies Resp. at 30. In the Government’s view, no statutory basis exists for

   the Court to award fees.

          Once again, the Government fails to substantively engage the arguments advanced by Jane

   Doe 1 and 2. The two victims’ specifically relied on the statutory provision contained in the CVRA

   requiring that this Court “shall ensure that the crime victim is afforded the rights described in [the

   CVRA].” 18 U.S.C. § 3771(b)(1), discussed in Jane Does’ Remedies Submission at 32. That

   enforcement provision provides the necessary waiver of any sovereign immunity – and the

   Government fails to argue otherwise.

          In addition, Jane Doe 1 and 2 argued in their initial submiss that the CVRA’s right to be

   treated “with fairness” justified an attorneys’ fees award. Jane Does’ Remedies Submission at 32.


                                                    59
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 63 of 71




   The Court should enter a finding that the Government violated the two victims’ right to be treated

   with fairness and predicate an attorneys’ fees award on that basis as well.

           In addition to the CVRA’s provisions, a statutory waiver of sovereign immunity is found

   in the “Hyde Amendment,” Pub. L. No. 105–119, § 617, 111 Stat. 2440, 2519 (1997) (reprinted in

   18 U.S.C. § 3006A, historical and statutory notes). The Hyde Amendment specifically allows an

   award of “a reasonable attorney’s fee,” id., and thus constitutes an express and undeniable waiver

   of sovereign immunity.

           While the Hyde Amendment is ordinarily invoked by criminal defendants who have been

   acquitted, the plain language of the Amendment is not so limited. To the contrary, the Amendment

   provides that the “the court, in any criminal case (other than a case in which the defendant is

   represented by assigned counsel paid for by the public) ... may award to a prevailing party, other

   than the United States, a reasonable attorney’s fee and other litigation expenses, where the court

   finds that the position of the United States was vexatious, frivolous, or in bad faith, unless the court

   finds that special circumstances make such an award unjust.” Id. (emphasis added). If Congress

   had decided to limit the Hyde Amendment to “defendants,” it could have simply drafted the statute

   that way. Instead, Congress expressly opted for a broader formulation. Rather than being

   restricted to criminal defendants, the Hyde Amendment’s plain language authorizes attorneys’ fees

   for a “prevailing party, other than the United States” – a category that in this case surely includes

   Jane Doe 1 and 2 who have prevailed on the substantive issues. See 359 F.Supp.3d at 1222

   (granting Jane Doe 1 and 2’s motion for summary judgment).

           The Hyde Amendment applies broadly to “any criminal case.” And, as the Government

   concedes in its remedies submission, this case is a criminal case. See Gov’t Remedies Resp. at 11-


                                                     60
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 64 of 71




   12 (noting that “the CVRA is found in Part II of Title 18, which is part of the United States Code

   specifically devoted to ‘Criminal Procedure.’ The CVRA does not contemplate civil litigation.”);

   see also In re 1997 Grand Jury, 215 F.3d 430, 434 (4th Cir. 2000) (attorneys’ fees can be awarded

   under the Hyde Amendment where “the underlying action” is “criminal in nature”) (considering

   on the merits whether to award fees in contempt proceeding related to alleged threats to a grand

   jury).

            To obtain a fee award under the Hyde Amendment, it is insufficient to show that the

   Government has merely made some sort of mistake. Instead, it is necessary to demonstrate

   conscious wrongdoing. See United States v. Shaygan, 652 F.3d 1297, 1313 (11th Cir. 2011) (“We

   define bad faith for purposes of the Hyde Amendment as ‘the conscious doing of a wrong’”

   (quoting United States v. Gilbert, 198 F.3d 1293, 1299 (11th Cir. 1999) (quoting BLACK'S LAW

   DICTIONARY 139 (6th ed. 1999)). This case is a rare case involving no mere accident – instead,

   this Court has previously made findings of fact about the USAO-SDFL’s affirmative “decision to

   conceal the existence of the NPA and mislead the victims to believe that federal prosecution was

   still a possibility.” 359 F.Supp.3d at 1219 (emphases added). And rather than stipulate to these

   facts, that Office engaged in ten years of litigation to conceal what it has done. See DE 41 at 2-4.

   Moreover, as noted above, the Government failed to challenge Jane Doe 1 and 2’s claim for

   attorneys’ fees based on “vexatious” and “oppressive” litigation – and has even asserted privilege

   over documents that would shed further light on the subject. See Jane Does’ Remedies Submission

   at 31-32.

            In these circumstances, all the prerequisites for an attorneys’ fee award (and award of

   expenses) under the Hyde Amendment are clearly in place, and the Court should order such an


                                                   61
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 65 of 71




   award – following appropriate submissions from counsel for Jane Doe 1 and 2 and any response

   from the Government as to the size of the award. In particular, in a supplemental submission, Jane

   Doe 1 and 2 will demonstrate (if these issues are even contested) that they are eligible for an award

   of attorneys’ fees, that they were the “prevailing” parties in this case, and that the fees that they

   are seeking are reasonable. 18 U.S.C. § 3006A; see also 28 U.S.C. § 2412 (providing procedures

   for attorneys’ fees claims).

           For all the reasons just explained, this case is appropriately viewed as a “criminal case,”

   for which the Hyde Amendment authorizes attorneys’ fees. The Court has not yet determined the

   precise status of this case, however, while indicating that convenience dictates that the Federal

   Rules of Civil Procedure “govern the general course of these proceedings.” See DE 257 at 3 (citing

   DE 190). If the Court concludes that, for purposes of attorneys’ fees, this case is properly viewed

   as a “civil” case, then Jane Doe 1 and 2 would likewise be entitled to attorneys’ fees, but under a

   different statute – the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. EAJA provides that

   “[u]less expressly prohibited by statute, a court may award reasonable fees and expenses of

   attorneys . . . to the prevailing party in any civil action brought by or against the United States . . .

   in any court having jurisdiction of such action. The United States shall be liable for such fees and

   expenses to the same extent that any other party would be liable under the common law or under

   the terms of any statute which specifically provides for such an award.” 28 U.S.C. § 2412(b). If

   the Court concludes that this case is a “civil case” for purposes of determining attorneys’ fees, then

   Jane Doe 1 and 2 respectfully request an opportunity to explain why they are entitled to fees under

   EAJA.




                                                      62
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 66 of 71




          Not only does the basis for a fee award exist in these statutes just discussed, but the Court’s

   inherent power to impose sanctions supports such an award as well. Once again, the Government

   does not substantively challenge Jane Doe 1 and 2’s arguments that sanctions are factually

   supported (see also Remedy 15, discussed above), relying solely on its sovereign immunity

   argument. But “[t]he question of the scope of a waiver of sovereign immunity falls away when a

   court acts under its sanctioning powers . . . .” F.D.I.C. v. Maxxam, Inc., 523 F.3d 566, 595 (5th

   Cir. 2008). This is because the federal government, “as a party to a lawsuit, is subject to the same

   ethical and procedural rules as a private litigant and risks the same sanctions if it fails to abide by

   these rules.” Id. An award of attorneys’ fees is appropriate as a sanction as well.

          5. Remedy 18 - Sealed Remedies.

          Jane Doe 1 and 2 also previously sought remedies the nature of which is under seal

   (hereinafter “sealed remedies”), as explained in their sealed supplemental pleading on remedies,

   filed on December 6, 2011. In their recent remedy submission, Jane Doe 1 and 2 reasserted their

   request for those remedies. Jane Does’ Remedies Submission at 32-33 (developing request for

   remedy 18). The Government has not responded to – much less objected to – these remedies, and

   accordingly the Court should simply grant these remedies as unopposed.

          In addition, the Court should now unseal Jane Doe 1 and 2’s requests. In light of

   yesterday’s filing of charges by the Southern District of New York, the need for sealing of these

   requests has disappeared. Given the questions that have swirled around the Epstein case, the public

   should have the maximum possible information about what is occurring this case. The Court

   should unseal all information and earlier briefing concerning remedy 18.




                                                     63
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 67 of 71




          6. Remedy 19 - All Other Just and Proper Remedies.

          To be clear, Jane Doe 1 and 2 also continue to request any other or additional remedy that

   the Court deems just and proper to remedy the past violations of the CVRA rights of Jane Doe 1

   and 2 (and all other Epstein victims) and to prevent any future violation of their CVRA rights. See

   Jane Does’ Remedy Submission at 33.


   III.   THE GOVERNMENT HAS WAIVED ANY ESTOPPEL ARGUMENT.

          At various points in some earlier pleadings, the Government (then represented by the U.S.

   Attorney’s Office for the Southern District of Florida) suggested that it would raise an “estoppel”

   argument in connection with remedies. This Court noted that it would take up this issue at an

   “appropriate juncture.” 359 F.Supp.3d at 1221. However, in its remedies submission, the

   Government (now represented by the U.S. Attorney’s Office for the Northern District of Georgia)

   declined to advance any estoppel argument. 17 Accordingly, no estoppel argument is before the



          17
              The Government did drop a footnote, noting that it is maintaining its earlier position in
   connection with the summary judgment motion that the initial period of delay from the filing of
   this lawsuit until 18 months later created some sort of estoppel against the victims regarding that
   period of time. Gov’t Remedies Resp. at 17 (citing DE 401-2 at 28-29). However, the Government
   does not further develop this argument, particularly in light of the Court’s intervening ruling
   granting summary judgment. As this Court has repeatedly held, “Addressing a legal argument
   only in a footnote is an incorrect method to present substantive arguments on the merits.” Plain
   Bay Sales, LLC v. Gallaher, No. 18-80581-CIV, 2019 WL 1782761, at *6 (S.D. Fla. 2019) (citing
   Connor v. Midland Credit Mgmt., Inc., No. 18-23023-CIV, 2019 WL 717413, at *4, n. 1 (S.D. Fla.
   2019) (citing Mazzeo v. Nature’s Bounty, Inc., No. 14-60580, 2014 WL 5846735, at *2 n.1 (S. D.
   Fla. 2014) (not considering argument raised in a footnote); see also Mock v. Bell Helicopter
   Textron, Inc., 373 F. App'x 989, 992 (11th Cir. 2010) (deeming argument waived because it was
   raised only in a footnote)). Accordingly, the Court should find that the Government has waived
   this argument. So that the record is clear, if the Court chooses to reach this issue, Jane Doe 1 and
   2 maintain all of their previously filed responses. See DE 416 at 54-63 (responding at length to
   Government’s estoppel position); see also DE 41 at 2-4 (explaining the Government obstinacy was
   the basis for delay).

                                                   64
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 68 of 71




   Court and, obviously, Jane Doe 1 and 2 have not had an opportunity to contest any such argument.

   Accordingly, the Court should not hesitate to award appropriate remedies for any reason relating

   to “estoppel.”


   IV.    THE COURT SHOULD EXPEDITE A RULING ON REMEDIES.

          As the Court is aware, the Government has succeeded in delaying a resolution of this case

   for more than a decade. Congress has directed district court to rule rapidly on crime victims’ rights

   issues. See 18 U.S.C. § 3771(d)(3) (the district court “shall take up and decide any motion

   asserting a victim’s right forthwith”). Accordingly, the Court should rule rapidly here.

          Indeed, the need for a very rapid ruling has become even more apparent yesterday.

   Prosecutors in the Southern District of New York are moving forward quickly with federal sex

   trafficking charges against Epstein in that jurisdiction. Because of the immunity provisions that

   exist in this district, however, victims in Florida are essentially frozen out of any ability to shape

   the course and scope of charges here – which presumably could interplay with what is currently

   happening in New York. A rapid ruling from this Court granting the victims the remedies that

   they request is, accordingly, necessary to avoid further compounding the damage that has already

   been done by the NPA to Epstein’s Florida victims by denying them an opportunity to

   meaningfully confer.


   V.     REQUEST FOR A HEARING (IF NECESSARY).

          If the Court requires any further factual predicate from Jane Doe 1 and 2 to secure any of

   the remedies requested above, they request a hearing and opportunity to provide that predicate.




                                                    65
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 69 of 71




                                           CONCLUSION

          This is an extraordinary case – and it requires extraordinary relief. For the first time in

   American history – and, one hopes, the last – the Government and an international sex trafficking

   conspiracy worked together to consummate a clandestine agreement blocking federal prosecution

   of multiple sex trafficking offenses committed in the Southern District of Florida. The concealed

   agreement barred prosecution not just of the conspiracy’s leader, but all of his “potential

   coconspirators” – many powerful men (and some women) who were never identified. The linchpin

   to the brazen plan was illegally keeping the deal secret, as it would never have survived public or

   judicial scrutiny. Indeed, the U.S. Attorney appears to have consummated the deal in a private,

   one-on-one, “breakfast meeting” with one of Epstein’s high-powered lawyers.

          Yesterday, federal prosecutors in New York demonstrated that an indictment of Epstein

   was possible for similar crimes Epstein committed against a smaller number of victims in that

   jurisdiction. As a result, the questions swirling around why the U.S. Attorney’s Office for the

   Southern District of Florida chose to secretly bar federal prosecution in Florida for hundreds of

   federal sex trafficking crimes committed by Epstein – and all of his powerful friends – only

   continue to mount.

          This Court has now held that the Government’s illegal actions, undertaken at Epstein’s

   request, violated Jane Doe 1 and 2’s rights under the Crime Victims’ Rights Act. And the Court

   possesses ample power to respond to this shameless attempt to keep innocent victims in the dark

   about why multiple federal sex crimes were to go unpunished. The Court should accordingly grant

   Jane Doe 1 and Jane Doe 2 all the remedies discussed above, including rescission of the NPA’s




                                                   66
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 70 of 71




   “immunity” provisions precluding prosecution of Epstein and his coconspirators for federal sex

   crimes committed in the Southern District of Florida.

          DATED: July 9, 2019
                                                       Respectfully Submitted,

                                                       /s/ Bradley J. Edwards
                                                       Bradley J. Edwards
                                                       Edwards Pottinger LP
                                                       425 North Andrews Avenue, Suite 2
                                                       Fort Lauderdale, Florida 33301
                                                       Telephone (800) 400-1098
                                                       E-Mail: brad@epllc.com

                                                       Paul G. Cassell
                                                       Pro Hac Vice
                                                       S.J. Quinney College of Law at the
                                                       University of Utah *
                                                       383 S. University St.
                                                       Salt Lake City, UT 84112
                                                       Telephone: (801) 585-5202
                                                       E-Mail: cassellp@law.utah.edu

                                                       John Scarola
                                                       Searcy Denney Scarola Barnhart & Shipley
                                                       2139 Palm Beach Lakes Boulevard
                                                       West Palm Beach, FL 33409
                                                       Telephone: (561) 686-6300
                                                       E-Mail: jsx@searcylaw.com

                                                       Attorneys for Jane Does 1 and 2




          *
           This daytime business address is provided for identification and correspondence purposes
   only and is not intended to imply institutional endorsement by the University of Utah.

                                                  67
Case 9:08-cv-80736-KAM Document 464 Entered on FLSD Docket 07/09/2019 Page 71 of 71




                                    CERTIFICATE OF SERVICE
        I certify that the foregoing document was served on July 9, 2019, on counsel of record using

   the Court’s CM/ECF system:

   Jill E. Steinberg
   Nathan P. Kitchens
   U.S. Attorneys’ Office for the Northern District of Georgia
   600 U.S. Courthouse
   75 Ted Turner Drive, S.W.
   Atlanta, GA 30303
   (404) 581-6000
   Jill.Steinberg@uisdoj.gov
   Nathan.Kitchens@usdoj.gov

   Attorneys for the Government


   Roy Eric Black
   Jacqueline Perczek
   Black Srebnick Kornspan & Stumpf
   201 S Biscayne Boulevard
   Suite 1300
   Miami, FL 33131
   305-371-6421
   Fax: 358-2006
   Email: pleading@royblack.com

   Attorneys for Jeffrey Epstein



                                      /s/ Bradley   J. Edwards




                                                    68
